Exhibit 10.34

PURCHASE AGREEMENT

BY AND AMONG

STEINER LEISURE LIMITED,

STEINER U.S. HOLDINGS, INC.

STEINER UK LIMITED,

MANDARA SPA ASIA LIMITED,

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.,

BLISS WORLD HOLDINGS INC.,

AND

BLISS WORLD LLC



                            

DATED AS OF November 2nd, 2009

ARTICLE I DEFINITIONS *

1.1 Certain Definitions *

1.2 Other Definitional and Interpretive Matters *

ARTICLE II SALE AND PURCHASE *

2.1 Sale and Purchase *

2.2 Purchase Price *

2.3 Payment of Purchase Price *

2.4 Purchase Price Adjustment *

2.5 Gift Cards and Company Cash *

ARTICLE III CLOSING AND TERMINATION *

3.1 Closing Date *

3.2 Certain Closing Deliveries *

3.3 Termination of Agreement *

3.4 Procedure Upon Termination *

3.5 Effect of Termination *

ARTICLE IV REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY AND ITS
SUBSIDIARIES *

4.1 Organization and Good Standing *

4.2 Authorization of Agreement *

4.3 Capitalization *

4.4 Subsidiaries *

4.5 Conflicts and Consents *

4.6 Financial Statements *

4.7 Undisclosed Liabilities *

4.8 Absence of Certain Developments *

4.9 Taxes *

4.10 Real Property *

4.11 Tangible Personal Property *

4.12 Intellectual Property Rights *

4.13 Material Contracts *

4.14 Employee Benefits Plans *

4.15 Labor *

4.16 Litigation *

4.17 Compliance with Laws; Permits *

4.18 Environmental Matters *

4.19 Company Constituent Documents *

4.20 Insurance *

4.21 Product Warranty *

4.22 Product Liability *

4.23 Certain Business Relationships with Company and the Subsidiaries *

4.24 Customers and Suppliers *

4.25 Receivables *

ARTICLE V REPRESENTATIONS AND WARRANTIES REGARDING THE SELLER *

5.1 Organization and Good Standing *

5.2 Authorization of Agreement *

5.3 Ownership of the Bliss US Shares *

5.4 Conflicts and Consents *

5.5 Litigation *

5.6 Financial Advisors *

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF THE PURCHASER *

6.1 Organization and Good Standing *

6.2 Authorization of Agreement *

6.3 Conflicts and Consents *

6.4 Litigation *

6.5 Investment Intention *

6.6 Financial Advisors *

6.7 Solvency *

6.8 Shareholder Approval *

6.9 Acknowledgment *

ARTICLE VII COVENANTS *

7.1 Access to Information *

7.2 Conduct of the Business Pending the Closing *

7.3 Consents; Other Third Party Matters *

7.4 Regulatory Approvals *

7.5 Further Assurances; Etc *

7.6 Preservation of Records; Litigation Support *

7.7 Publicity *

7.8 Use of Names *

7.9 Employee Benefits *

7.10 Tax Matters *

7.11 Inter-company Accounts *

7.12 Preservation of Business *

7.13 Notice of Developments *

7.14 Exclusivity *

7.15 Title Insurance *

7.16 Post-Closing Further Assurances *

7.17 Transition *

7.18 Confidentiality *

7.19 Non-Solicitation and Employment *

7.20 Financial Capability *

7.21 Releases *

7.22 Receivables *

7.23 Multiemployer Plan *

ARTICLE VIII CONDITIONS TO CLOSING *

8.1 Conditions Precedent to Obligation of the Purchaser *

8.2 Conditions Precedent to Obligation of the Seller *

8.3 Frustration of Closing Conditions *

ARTICLE IX INDEMNIFICATION *

9.1 Survival *

9.2 Indemnification by the Seller *

9.3 Indemnification by Steiner US *

9.4 Indemnification Procedures *

9.5 Certain Limitations on Indemnification *

9.6 Tax Treatment of Indemnity Payments *

9.7 Exclusive Remedy *

ARTICLE X MISCELLANEOUS *

10.1 Payment of Sales, Use or Similar Taxes *

10.2 Expenses *

10.3 Entire Agreement; Amendments and Waivers *

10.4 Notices *

10.5 Severability *

10.6 Binding Effect; No Third-Party Beneficiaries; Assignment *

10.7 Counterparts *

10.8 GOVERNING LAW; SUBMISSION TO JURISDICTION; CONSENT TO SERVICE OF PROCESS;
WAIVER OF JURY TRIAL *

 

 

 



PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this "Agreement"), dated as of November 2nd, 2009, by
and among Steiner Leisure Limited, a corporation existing under the laws of the
Bahamas ("Steiner Leisure"), Steiner U.S. Holdings, Inc., a Florida corporation
("Steiner US"), Steiner UK Limited, a company organized under the laws of
England and Wales ("Steiner UK"), Mandara Spa Asia Limited, a British Virgin
Islands company ("Steiner Asia" and collectively with Steiner Leisure, Steiner
US and Steiner UK, the "Purchaser" or each of which may be individually referred
to herein as a "Purchaser"), Starwood Hotels & Resorts Worldwide, Inc., a
Maryland corporation (the "Seller"), Bliss World Holdings Inc., a Delaware
corporation (the "Company"), and Bliss World LLC, a Delaware limited liability
company ("Bliss LLC" or "Subsidiary Seller").

W I T N E S S E T H:

WHEREAS

, the Seller owns one hundred (100) shares of common stock of the Company, which
constitute 100% of the issued and outstanding shares of capital stock of the
Company (the "Bliss US Shares"); and



WHEREAS

, the Company owns 100% of the issued and outstanding limited liability company
membership interests in Subsidiary Seller; and



WHEREAS

, Subsidiary Seller owns (i) 100% of the issued and outstanding shares (the
"Bliss UK Shares") of Blissworld Limited, a private limited company organized in
the United Kingdom ("Bliss UK") and (ii) 100% of the issued and outstanding
shares (the "Bliss Asia Shares" and together with the Bliss UK Shares, the
"Foreign Shares" and collectively with the Bliss US Shares and the Bliss UK
Shares, the "Shares") of Bliss World (Asia) Pte. LTD., a private company limited
by shares incorporated in Singapore ("Bliss Asia" and collectively with Bliss
UK, the "Foreign Subsidiaries"); and



WHEREAS

, the Seller desires to sell to Steiner US, and Steiner US desires to purchase
from the Seller, the Bliss US Shares, for the US Purchase Price and upon the
terms and conditions hereinafter set forth; and



WHEREAS

, before the consummation of the sale of the Bliss US Shares, Subsidiary Seller
desires to sell to Steiner UK, and Steiner UK desires to purchase from the
Subsidiary Seller, the Bliss UK Shares, for the UK Purchase Price and upon the
terms and conditions hereinafter set forth; and



WHEREAS

, before the consummation of the sale of the Bliss US Shares, the Subsidiary
Seller desires to sell to Steiner Asia, and Steiner Asia desires to purchase
from the Subsidiary Seller, the Bliss Asia Shares, for the Asia Purchase Price
and upon the terms and conditions hereinafter set forth.



NOW, THEREFORE

, in consideration of the premises and the mutual covenants and agreements
hereinafter contained, the parties hereby agree as follows:





DEFINITIONS

Certain Definitions.

For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 1.1:

"Affiliate" means, with respect to any Person, any other Person that, directly
or indirectly through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person, and the term "control" (including
the terms "controlled by" and "under common control with") means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through ownership of voting
securities, by contract or otherwise.

"Business Day" means any day of the year on which national banking institutions
in the City of New York are open to the public for conducting business and are
not required or authorized to close.

"Code" means the Internal Revenue Code of 1986, as amended.

"Confidentiality Agreement" means the confidentiality agreement between Steiner
Leisure and the Seller dated May 11, 2009.

"Contract" means any contract, agreement, indenture, bond, mortgage, loan, lease
or license.

"Environmental Law" means any Law and other provisions having the force or
effect of law, all judicial and administrative orders and determinations, and
all common law concerning public and worker employee health and safety, and
pollution or protection of the environment, including, without limitation, all
those relating to the presence, use, production, generation, handling,
transportation, treatment, storage, disposal, testing, processing, discharge,
release, threatened release, control, or cleanup of any hazardous materials or
substances, or wastes, chemical substances or mixtures, biological agents or
substances including medical or infectious wastes pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, or radiation, each as amended and as now or hereafter
in effect. For purposes hereof, Environmental Law includes, but is not limited
to, the Comprehensive Environmental Response, Compensation and Liability Act (42
U.S.C. Section 9601 et seq.), the Hazardous Materials Transportation Act
(49 U.S.C. App. Section 1801 et seq.), the Resource Conservation and Recovery
Act (42 U.S.C. Section 6901 et seq.), the Clean Water Act (33 U.S.C.
Section 1251 et seq.), the Clean Air Act (42 U.S.C. Section 7401 et seq.) the
Toxic Substances Control Act (15 U.S.C. Section 2601 et seq.), the Superfund
Amendments and Reauthorization Act of 1986, as amended (codified in sections of
10 U.S.C., 29 U.S.C., and 42 U.S.C.), the Occupational Safety and Health Act, as
amended (29 U.S.C. Section 650, et seq.), the Safe Drinking Water Act, as
amended (21 U.S.C. Section 349 and 42 U.S.C. Sections 201 and 300f, et seq.),
the National Environmental Policy Act, as amended (42 U.S.C. Section 4321, et
seq.), and the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C.
Section 136 et seq.), as each has been amended and the regulations promulgated
pursuant thereto.

"Escrow Agent" means SunTrust Bank, N.A.

"Foreign Pension Plan" shall mean any plan, fund (including, without limitation,
any super-annuation fund) or other similar program established or maintained
outside of the United States of America by the Company or any of its
Subsidiaries primarily for the benefit of employees residing outside the United
States of America, which plan, fund, or similar program provides or results in
retirement income or a deferral of income in contemplation of retirement, and
which is not subject to ERISA or the Code.

"GAAP" means generally accepted accounting principles in the United States as of
the date hereof.

"Governmental Body" means any government, court, regulatory or administrative
agency, commission or authority, or other governmental instrumentality, federal,
state or local, domestic, foreign or multinational.

"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

"Intellectual Property Rights" means all of the rights arising from or in
respect of the following, whether registered or not, created or arising under
the Laws of the United States or any foreign jurisdiction: (A) all inventions
(whether patentable or unpatentable and whether or not reduced to practice), all
improvements thereto, and all patents, patent applications, any reissues,
reexaminations, divisionals, continuations, continuations-in-part and extensions
thereof (collectively, "Patents"); (B) all trademarks, service marks, trade
names, service names, industrial designs or similar design rights, product
configuration, trade dress rights, Internet domain names, identifying symbols,
logos, emblems, slogans, signs or insignia, together with all foreign language
translations, derivations, and combinations thereof and including all goodwill
associated with the foregoing (collectively, "Marks"); (C) all copyrightable
works, all copyrights and registrations and applications therefor (collectively,
"Copyrights"); (D) trade secrets and confidential business information
(including, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, designs,
drawings, specifications, customer and supplier lists, pricing and cost
information, and business and marketing plans and proposals; (E) all computer
software (including source code, executable code, data, databases, and related
documentation), (F) all other proprietary rights; and (G) all applications,
registrations and permits related to any of the foregoing clauses (A) through
(F).

"IRS" means the United States Internal Revenue Service and, to the extent
relevant, the United States Department of Treasury.

"Knowledge of the Seller and the Company" means the actual knowledge as of the
date of this Agreement of any of those Persons identified on Schedule 1.1(a).

"Law" means any law, statute, or code, ordinance, rule or regulation having the
force of law, issued by any Governmental Body.

"Leases" means all leases, subleases, licenses, concessions and other agreements
(written or oral), including all amendments, extensions, renewals, guaranties,
and other agreements with respect thereto, pursuant to which the Company or any
of its Subsidiaries holds any Leased Real Property, including the right to all
security deposits and other amounts and instruments deposited by or on behalf of
the Company or any of its Subsidiaries thereunder, if any.

"Leased Real Property" means all leasehold or subleasehold estates and other
rights to use or occupy any land, buildings, structures, or other interest in
real property held by the Company or any of its Subsidiaries.

"Legal Proceeding" means any judicial or administrative actions, suits or
proceedings by or before a Governmental Body.

"Lien" means any lien, pledge, mortgage, security interest, or similar
encumbrance.

"Master License" means the form of Master License and Relationship Agreement to
be executed at Closing substantially in the form in all material respects
attached hereto as part of Exhibit 3.2(c).

"Material Adverse Effect" means:

(i) a change, event or occurrence which has a material adverse effect on the
assets, financial condition, results of operations or the prospects of the
Company and the Subsidiaries (as they are currently operated) taken as a whole,
other than changes, events, occurrences or effects (a) generally affecting (1)
the industries in which the Company and the Subsidiaries conduct business or (2)
the economy, or financial or capital markets, in the United States or elsewhere
in the world, including changes in interest or exchange rates or commodities
prices, or (b) arising out of, resulting from or attributable to (A) changes in
Law or changes in general legal, regulatory or political conditions, or changes
in generally accepted accounting principles or in accounting standards that, in
each case, generally affect the industries in which the Company does business,
(B) the negotiation, execution, announcement or performance of this Agreement or
the consummation of the transactions contemplated by this Agreement, including
the impact thereof on relationships, contractual or otherwise, with customers,
suppliers, distributors, partners or employees, (C) acts of war, sabotage or
terrorism, or any escalation or worsening of any such acts of war, sabotage or
terrorism threatened or underway as of the date of this Agreement, (D)
hurricanes, tornados, earthquakes, or other natural disasters, (E) any action
taken by the Seller, the Company or their respective Subsidiaries as
contemplated or permitted by this Agreement or with the Purchaser's consent, or
any failure by the Seller, the Company or their respective Subsidiaries to take
any action as a result of the restrictions in Article VII of this Agreement, and
(G) any failure to meet forecasts or projections (but only to the extent any
such effect, event or change discussed in clauses (a) or (b) do not
disproportionately impact the Company, its Subsidiaries, or their respective
assets or business); or

(ii) without limiting the generality of clause (i), the occurrence of any one or
more of the following:

(a) a material adverse change in the terms of the arrangements with any of Bliss
LLC's wholesale accounts set forth on Schedule 1.1(b);

(b) during the period from the date hereof until the Closing Date (or if such
period exceeds 60 days, then during any consecutive 60 day period from the date
hereof until the Closing Date), the total revenue of the Company is at least
$15,000,000 less than the total revenue of the Company for the comparable number
of days prior to the date hereof; or

(c) as of the Closing Date, the number of employees of the Company is less than
80% of the number of employees of the Company as of the date hereof.

"Order" means any order, injunction, judgment, decree or ruling of a
Governmental Body.

"Permits" means approvals, authorizations, consents, licenses, permits or
certificates of a Governmental Body.

"Permitted Exceptions" means (i) statutory liens for Taxes, assessments or other
governmental charges not yet delinquent or the amount or validity of which is
being contested in good faith by appropriate proceedings and, in each case,
which are accrued as liabilities on the Financial Statements in accordance with
GAAP and for which appropriate reserves have been established in accordance with
GAAP, (ii) mechanics', carriers', workers', repairers', landlords', warehouse
and similar Liens arising or incurred in the ordinary course of business, which
are (a) not due and payable as of the Closing Date or (b) being contested in
good faith; (iii) zoning, entitlement and other land use and environmental
regulations by any Governmental Body, (iv) the title and rights of lessors,
lessees, licensors and licensees, as applicable, under leases and licenses
executed in the ordinary course of business, (v) all defects, exceptions,
restrictions, easements, rights of way and encumbrances disclosed in any
policies of title insurance made available to the Purchaser, (vi) such other
imperfections in title, charges, easements, restrictions and encumbrances which
do not impair in any material respect the existing use of the related assets in
the business of the Company and the Subsidiaries as currently conducted and
(vii) the matters referred to on Schedule 1.1(c), provided that the items in
subparagraphs (iii), (iv), and (v) in this definition (A) are not substantial in
character, amount or extent in relation to the applicable property and (B) do
not materially detract from the use, utility or value of the applicable property
or otherwise materially impair the present business operations at such
locations.

"Person" means any individual, corporation, limited liability company, general
partnership, limited partnership, trust, Governmental Body or other entity.

"Seller Assumed Liability" means the liabilities of the Company or its
Subsidiaries set forth on Schedule 1.l(d).

"Subsidiary" means, with respect to any Person, any corporation, limited
liability company, partnership, trust or other entity of which securities or
other ownership interests representing more than 50% of the equity and more than
50% of the ordinary voting power (or, in the case of a partnership, more than
50% of the general partnership interests) are owned, directly or indirectly, by
such Person.

"Tax" or "Taxes" means (i) all federal, state, local or foreign taxes, charges,
fees, imposts, levies or other assessments, including all net income, gross
income, gross receipts, capital, sales, use, ad valorem, value added, transfer,
franchise, profits, inventory, capital stock, license, withholding, payroll,
employment, social security, unemployment, excise, severance, stamp, occupation,
property and estimated taxes or other taxes, customs duties, fees, assessments
and charges of any kind whatsoever, (ii) all interest, penalties, fines,
additions to tax or additional amounts imposed by any Taxing Authority in
connection with any item described in clause (i), and (iii) any liability for
the payment of amounts described in clauses (i) and (ii) as a result of any tax
sharing, tax indemnity or tax allocation agreement.

"Taxing Authority" means the IRS and any other Governmental Body responsible for
the administration of any Tax.

"Tax Return" means any return, report or statement required to be filed with
respect to any Tax (including any attachments thereto, and any amendment
thereof), including any information return, claim for refund, amended return or
declaration of estimated Tax, and including, where permitted or required,
combined, consolidated or unitary returns for any group of entities that
includes Seller or any of its subsidiaries.

"Tax Sharing Agreement" means that certain Tax Sharing Agreement by and among
the Seller and its Subsidiaries that are members of the Seller's consolidated
tax group, dated December 30, 2005, as subsequently amended on April 9, 2006.

Other Definitional and Interpretive Matters.

Unless otherwise expressly provided, for purposes of this Agreement, the
following rules of interpretation shall apply:

Calculation of Time Period

. When calculating the period of time before which, within which or following
which any act is to be done or step taken pursuant to this Agreement, the date
that is the reference date in calculating such period shall be excluded. If the
last day of such period is a non-Business Day, the period in question shall end
on the next succeeding Business Day.



Dollars

. Any reference in this Agreement to $ shall mean U.S. dollars.



Headings

. The provision of a Table of Contents, the division of this Agreement into
Articles, Sections and other subdivisions, and the insertion of headings, are
for convenience of reference only and shall not affect or be utilized in
construing or interpreting this Agreement. All references in this Agreement to
any "Section" are to the corresponding Section of this Agreement unless
otherwise specified.



Herein

. The words such as "
herein
," "
hereinafter
," "
hereof
," and "
hereunder
" refer to this Agreement as a whole and not merely to a subdivision in which
such words appear unless the context otherwise requires.



Including

. The word "
including
" or any variation thereof means (unless the context of its usage otherwise
requires) "
including, without limitation,
" and shall not be construed to limit any general statement that it follows to
the specific or similar items or matters immediately following it.



Exhibits and Schedules

. The Exhibits and Schedules to this Agreement are an integral part of this
Agreement. All Schedules referred to herein are hereby incorporated in and made
a part of this Agreement as if set forth in full herein. Any matter or item
disclosed on any Schedule with respect to any Section of this Agreement shall be
deemed to have been disclosed with respect to and for purposes of each other
Section of this Agreement if the relevance of such matter or item to such other
Sections is reasonably apparent. Disclosure of any item on any Schedule shall
not constitute an admission or indication that such item or matter is required
to be disclosed, or is or would have a Material Adverse Effect, or is or is not
in the ordinary course of business. No disclosure on a Schedule relating to a
possible breach or violation of any Contract, Law or Order shall be construed as
an admission or indication that breach or violation exists or has actually
occurred. Any capitalized terms used in any Schedule or Exhibit but not
otherwise defined therein shall be defined as set forth in this Agreement. From
the date hereof until the Closing, Seller shall have the ability to update the
Schedules for informational purposes only; the Seller acknowledges that
Purchaser has entered into this Agreement in reliance upon the representations
and warranties and other agreements (without such potential update) and any such
update shall have no effect on (i) the representations, warranties, covenants
and agreements provided and made (or to be made) by the Seller hereunder, (ii)
the satisfaction of any conditions under
Section 8.1
hereunder, (iii) the determination of any breach by Seller hereunder, and (iv)
the determination of any Losses hereunder, and each of the foregoing shall be
determined as if such update had not been provided.



The parties hereto have participated jointly in the negotiation and drafting of
this Agreement and, in the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as jointly drafted by
the parties hereto and no presumption or burden of proof shall arise favoring or
disfavoring any party by virtue of the authorship of any provision of this
Agreement.



SALE AND PURCHASE

Sale and Purchase. Upon the terms and subject to the conditions contained
herein, on the Closing Date, (i) Subsidiary Seller agrees to sell to Steiner UK
and Steiner UK agrees to purchase from Subsidiary Seller, the Bliss UK Shares
and (ii) Subsidiary Seller agrees to sell to Steiner Asia and Steiner Asia
agrees to purchase from Subsidiary Seller, the Bliss Asia Shares. Immediately
following the sale and purchase of the Foreign Shares, upon the terms and
subject to the conditions contained herein, on the Closing Date, the Seller
agrees to sell to Steiner US, and Steiner US agrees to purchase from the Seller,
the Bliss US Shares.

Purchase Price. The aggregate consideration for the Bliss UK Shares shall be an
amount in cash equal to $20,000,000 (the "UK Purchase Price"). The aggregate
consideration for the Bliss Asia Shares shall be an amount in cash equal to
$500,000 (the "Asia Purchase Price" and together with the UK Purchase Price, the
"Foreign Purchase Price"). The aggregate consideration for the Bliss US Shares
shall be an amount in cash equal to $79,500,000 (the "US Purchase Price" and
together with the Foreign Purchase Price, the "Purchase Price"), subject to
adjustment as provided in Section 2.4.

Payment of Purchase Price. On the date hereof, Steiner US shall pay a deposit in
the amount of $7,500,000.00 (the "Deposit") to the Escrow Agent. On the Closing
Date, the Purchaser shall pay the Purchase Price less the Deposit (subject to
any adjustments pursuant to Section 2.4(a)) to the Seller by two wire transfers
of immediately available United States funds (first a wire of the Foreign
Purchase Price followed by a second wire of the US Purchase Price) into an
account to be designated by the Seller. The UK Purchase Price shall be treated
for all purposes as if it had been paid by Steiner UK to Subsidiary Seller, then
immediately distributed by Subsidiary Seller to the Company, and then
immediately distributed by the Company to Seller. Subsidiary Seller and the
Company hereby direct Steiner UK to pay the UK Purchase Price directly to
Seller. The Asia Purchase Price shall be treated for all purposes as if it had
been paid by Steiner Asia to Subsidiary Seller, then immediately distributed by
Subsidiary Seller to the Company, and then immediately distributed by the
Company to Seller. Subsidiary Seller and the Company hereby direct Steiner Asia
to pay the Asia Purchase Price directly to Seller. All distributions treated as
occurring pursuant to this Section 2.3 shall be deemed to occur before the
consummation of the sale of the Bliss US Shares.

Purchase Price Adjustment

.



No later than three Business Days prior to the Closing Date, the Seller shall
cause to be prepared and delivered to the Purchaser a statement (the "Estimated
Closing Statement") that shall present the Seller's estimate (as of the date of
the preparation of the Estimated Closing Statement) of what the Net Working
Capital (as defined below) would be as of the end of business on the Closing
Date ("Estimated Working Capital"). "Net Working Capital" means the consolidated
current assets of the Company and the Subsidiaries, reduced by the consolidated
current liabilities of the Company and the Subsidiaries, in each case as
determined in accordance with the accounting principles set forth on Schedule
2.4(a) (the "Agreed Principles"), and excluding assets and liabilities in
respect of Taxes (other than real and personal property Taxes, which shall be
included in Net Working Capital). If Estimated Working Capital is less than
$15,500,000 (the "Reference Amount"), the amount of the purchase price payable
by the Purchaser to the Seller at Closing shall be reduced by an amount equal to
the amount by which the Reference Amount exceeds Estimated Working Capital. If
Estimated Working Capital exceeds the Reference Amount, the amount of the
purchase price payable by the Purchaser to the Seller at Closing shall be
increased by an amount equal to the amount by which Estimated Working Capital
exceeds the Reference Amount.

As promptly as practicable, but no later than sixty (60) days after the Closing
Date, the Purchaser shall cause to be prepared and delivered to the Seller a
statement (the "Closing Statement") setting forth the Purchaser's calculation of
Net Working Capital as of the end of business on the Closing Date ("Closing
Working Capital").

If the Seller believes that the Purchaser's calculation of Closing Working
Capital delivered pursuant to Section 2.4(b) was not prepared in accordance with
the Agreed Principles, the Seller may, within thirty (30) days after delivery of
the Closing Statement, deliver a notice to the Purchaser stating that the Seller
disagrees with the Purchaser's calculation and specifying in writing and in
reasonable detail those items or amounts as to which the Seller disagrees and
the basis therefor. The Seller shall be deemed to have agreed with all other
items and amounts contained in the Closing Statement and the calculation of
Closing Working Capital delivered pursuant to Section 2.4(b).

If a notice of disagreement shall have been duly delivered pursuant to Section
2.4(c), the Purchaser and the Seller shall, during the 15 days following such
delivery, use their commercially reasonable efforts to reach agreement on the
disputed items or amounts in order to determine, as may be required, the amount
of Closing Working Capital. If during such period, the Purchaser and the Seller
are unable to reach such agreement, they shall promptly thereafter cause RSM
McGladrey or such other independent accounting firm, as the case may be, the
"Independent Accountant") to review this Agreement and the disputed items or
amounts for the purpose of calculating Closing Working Capital (it being
understood that in making such calculation, the Independent Accountant shall be
functioning as an expert and not as an arbitrator). Each of the Purchaser and
the Seller agree that it shall not engage, or agree to engage the Independent
Accountant to perform any services other than as the Independent Accountant
pursuant hereto until the Closing Statement and Final Working Capital (as
defined below) have been finally determined pursuant to this Section 2.4. Each
party agrees to execute, if requested by the Independent Accountant, a
reasonable engagement letter. The Purchaser and the Seller shall cooperate with
the Independent Accountant and promptly provide all documents and information
reasonably requested by the Independent Accountant. In making such calculation,
the Independent Accountant shall consider only those items or amounts in the
Closing Statement and the Purchaser's calculation of Closing Working Capital as
to which the Seller has disagreed in its notice of disagreement duly delivered
pursuant to Section 2.4(c). The Independent Accountant shall deliver to the
Seller and the Purchaser, as promptly as practicable (but in any case no later
than 30 days from the date of engagement of the Independent Accountant), a
report setting forth such calculation. Such report shall be final and binding
upon the Purchaser and the Seller, and neither the Purchaser nor the Seller
shall seek further recourse to courts or other tribunals, other than to enforce
such report. Judgment may be entered to enforce such report in any court of
competent jurisdiction. The Independent Accountant will determine the allocation
of the cost of its review and report based on the inverse of the percentage its
determination (before such allocation) bears to the total amount of the total
items in dispute as originally submitted to the Independent Accountant. For
example, should the items in dispute total in amount to $1,000 and the
Independent Accountant awards $600 in favor of the Seller's position, 60% of the
costs of its review would be borne by the Purchaser and 40% of the costs would
be borne by the Seller.

The Purchaser, the Seller, the Subsidiary Seller and the Company shall, and
shall cause their respective representatives to, cooperate and assist in the
preparation of the Closing Statement and the calculation of Closing Working
Capital and in the conduct of the review referred to in this Section 2.4,
including the making available to the extent necessary of books, records, work
papers and personnel.

If Final Working Capital is less than Estimated Working Capital, the Seller
shall pay to the Purchaser, as an adjustment to the Purchase Price, an amount
equal to the amount by which Estimated Working Capital exceeds Final Working
Capital. If Final Working Capital exceeds Estimated Working Capital, the
Purchaser shall pay to the Seller an amount equal to the amount by which Final
Working Capital exceeds Estimated Working Capital. "Final Working Capital" means
Closing Working Capital (i) as shown in the Purchaser's calculation delivered
pursuant to Section 2.4(b) if no notice of disagreement with respect thereto is
duly delivered pursuant to Section 2.4(c), or (ii) if such a notice of
disagreement is duly delivered pursuant to Section 2.4(c), then (A) as agreed by
the Seller and the Purchaser or (B) in the absence of such agreement, as shown
in the Independent Accountant's calculation delivered pursuant to Section
2.4(d); provided, however, that in no event shall Final Working Capital be more
than the Seller's calculation of Estimated Working Capital delivered pursuant to
Section 2.4(a) or less than the Purchaser's calculation of Closing Working
Capital delivered pursuant to Section 2.4(b). Any payment pursuant to this
Section 2.4(f) shall be made at a mutually convenient time and place within five
(5) Business Days after Final Working Capital has been determined by wire
transfer by the Purchaser or the Seller, as the case may be, of immediately
available funds to the account of such other party as may be designated in
writing by such other party.

Any payments in respect of adjustments made pursuant to this Section 2.4 shall
be paid pro rata in accordance with the same percentages and in the same manner
as the Purchase Price has been paid.

Gift Cards and Company Cash

. Purchaser shall not seek reimbursement from the Seller with respect to gift
cards issued by the Company or its Subsidiaries on or after November 30, 2005
(the "
New Cards
"), and Seller agrees that, at the Closing, the Company shall have cash in the
amount of (i) $5,338,000
plus
(ii) the face amount of all gift certificates or gift cards sold by the Company
or its Subsidiaries between the date hereof and the Closing
plus
(iii) the FSA Funds (as defined in
Section 7.9(g)
). At Closing, any shortfall in the amount of such cash set forth above shall be
reflected as a reduction to the Purchase Price.





CLOSING AND TERMINATION

Closing Date. The closing of the sale and purchase of the Shares provided for in
Section 2.1, in the order specified in that Section, (the "Closing") shall take
place at the offices of the Seller located at 1111 Westchester Avenue, White
Plains, New York 10604 (or at such other place as the parties may designate in
writing) at 10:00 a.m. (New York City time) on a date to be specified by the
parties, which date shall be no later than the third Business Day after the
satisfaction or waiver of the conditions set forth in Article VIII (other than
conditions that by their nature are to be satisfied at the Closing, but subject
to the satisfaction or waiver of those conditions at such time), unless another
time, date or place is agreed to in writing by the parties hereto.
Notwithstanding the foregoing, the Closing shall not occur prior to November 23,
2009 and Purchaser shall have the option to extend the Closing in order to
implement employee transitions in accordance with Schedule 3.1. The date on
which the Closing is held is referred to herein as the "Closing Date."

Certain Closing Deliveries. At the Closing:

The Subsidiary Seller shall deliver to (i) Steiner UK stock certificates
representing the Bliss UK Shares, duly endorsed in blank or accompanied by stock
transfer powers and (ii) Steiner Asia stock certificates representing the Bliss
Asia Shares, duly endorsed in blank or accompanied by stock transfer powers or
otherwise, if required by appropriate documentation in compliance with
applicable laws relating to the transfer of such shares. The Seller shall
deliver to Steiner US stock certificates representing the Bliss US Shares, duly
endorsed in blank or accompanied by stock transfer powers.

Each of the Seller and the Subsidiary Seller shall deliver to the Purchaser an
affidavit, in a form meeting the requirements of Treasury Regulations Section
1.1445-2(b)(2) and reasonably satisfactory to the Purchaser, stating, among
other things, under penalty of perjury its U.S. taxpayer identification number
and that the Seller or the Subsidiary Seller, as applicable, is not a foreign
person within the meaning of Section 1445(b)(2) of the Code.

The applicable parties shall enter into, and execute and deliver, the agreements
substantially in the forms set forth in Exhibit 3.2(c) hereto, which shall
include the Master License, the Transitional Services Agreement and the
Sublease, dated and effective as of the Closing (the "Post-Closing Agreements").

Steiner US shall cause to be duly executed and delivered to the Seller any and
all Backstop Documents required pursuant to Section 7.3(b).

The Purchaser shall deliver, or cause to be delivered, to the Seller evidence of
the wire transfers referred to in Section 2.3.

The Seller shall deliver to the Purchaser an election pursuant to Section 6.5 of
the Tax Sharing Agreement, effective immediately before the Closing, electing to
terminate the obligations under such Tax Sharing Agreement of the Company and
each Subsidiary that is a "Subsidiary" as that term is defined in the Tax
Sharing Agreement.

Termination of Agreement. This Agreement may be terminated prior to the Closing
as follows:

by mutual written consent of the Purchaser and the Seller;

by the Purchaser or the Seller in the event that the Closing has not been
consummated on or prior to December 31, 2009 (such date, the "Termination
Date"); provided, however, that the right to terminate this Agreement under this
Section 3.3(b) shall not be available to a party if the failure of the Closing
to have been consummated on or before the Termination Date was primarily due to
the failure of such party to perform any of its obligations under this
Agreement;

by the Purchaser or the Seller if there shall be in effect a final
non-appealable Order of a Governmental Body of competent jurisdiction
permanently enjoining, restraining or otherwise prohibiting the consummation of
the transactions contemplated hereby; provided, however, that the right to
terminate this Agreement under this Section 3.3(c) shall not be available to a
party if such Order was primarily due to the failure of such party to perform
any of its obligations under this Agreement;

by the Purchaser in the event (i) none of the representations and warranties of
the Purchaser shall have become and continue to be untrue in a manner that would
cause the condition set forth in Section 8.2(a) not to be satisfied and there
has been no failure by the Purchaser to perform its covenants in such a manner
as would cause the condition set forth in Section 8.2(c) not to be satisfied,
and (ii) there shall have been a breach or inaccuracy of the Seller's
representations and warranties in this Agreement or a failure by the Seller, the
Subsidiary Seller or the Company to perform their respective covenants in this
Agreement, in any such case in a manner that the conditions to the Closing set
forth in Section 8.1(a) or Section 8.1(b) would not be satisfied if such breach,
inaccuracy or failure occurred or was continuing as of the date on which the
Closing was to occur; provided, however, that the Purchaser shall provide notice
to the Seller as soon as practicable after becoming aware of any such breach or
inaccuracy or failure described in clause (ii) above; and provided further, that
if such breach or inaccuracy or failure is curable by the Seller, the Subsidiary
Seller or the Company through the exercise of its commercially reasonable
efforts then, for up to 30 days from the date the Seller receives notice of such
breach or inaccuracy or failure from the Purchaser, so long as the Seller, the
Subsidiary Seller or the Company, as the case may be, continues to exercise such
commercially reasonable efforts, the Purchaser may not terminate this Agreement
under this Section 3.3(d) prior to the later of (A) the Termination Date and (B)
the end of such 30-day period; or

by the Seller in the event (i) none of the representations and warranties of the
Seller shall have become and continue to be untrue in a manner that would cause
the condition set forth in Section 8.1(a) not to be satisfied and there has been
no failure by the Seller, the Subsidiary Seller or the Company to perform its
covenants in such a manner as would cause the condition set forth in Section
8.1(b) not to be satisfied, and (ii) there shall have been a breach or
inaccuracy of Steiner US' representations and warranties in this Agreement or a
failure by the Purchaser to perform its covenants in this Agreement, in any such
case in a manner that the conditions to the Closing set forth in Section 8.2(a)
or Section 8.2(b) would not be satisfied if such breach, inaccuracy or failure
occurred or was continuing as of the date on which the Closing was to occur;
provided, however, that the Seller shall provide notice to the Purchaser as soon
as practicable after becoming aware of any such breach or inaccuracy described
in clause (ii) above; and provided further, that if such breach or inaccuracy is
curable by the Purchaser through the exercise of its commercially reasonable
efforts then, for up to 30 days from the date the Purchaser receives notice of
such breach or inaccuracy from the Seller, so long as the Purchaser continues to
exercise such commercially reasonable efforts, the Seller may not terminate this
Agreement under this Section 3.3(e) prior to the later of (A) the Termination
Date and (B) the end of such 30-day period.

Procedure Upon Termination. In the event of termination by the Purchaser or the
Seller, or both, pursuant to Section 3.3, written notice thereof shall forthwith
be given to the other party or parties, and this Agreement shall terminate, and
the purchase of the Shares hereunder shall be abandoned, without further action
by the Purchaser or the Seller.

Effect of Termination.

In the event that this Agreement is validly terminated in accordance with
Sections 3.3 and 3.4, then each of the parties shall be relieved of their duties
and obligations arising under this Agreement after the date of such termination
and such termination shall be without liability to the Purchaser, the Seller,
the Subsidiary Seller or the Company; provided, that no such termination shall
relieve any party hereto from liability for any willful breach of this
Agreement; and provided, further, that the obligations of the parties set forth
in this Section 3.5 and in Article X shall survive any such termination and
shall be enforceable hereunder. In addition, in the event this Agreement is
validly terminated other than by Seller under Section 3.3(e)), the Escrow Agent
shall refund the Deposit to Steiner US by wire transfer of immediately available
United States funds into an account to be designated by Steiner US. If the
Agreement is validly terminated by Seller under Section 3.3(e), the Seller shall
be entitled to retain the Deposit, and the Purchaser shall have no claim
therefor.

The Confidentiality Agreement shall survive any termination of this Agreement
and nothing in this Section 3.5 shall relieve Steiner Leisure or Seller of any
of its obligations under the Confidentiality Agreement, provided that following
the Closing, the Confidentiality Agreement shall be deemed terminated.



REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY AND ITS SUBSIDIARIES

The Seller hereby represents and warrants to the Purchaser that the statements
contained in this Article IV are true, correct and complete as of the date of
this Agreement and will be true, correct and complete as of the Closing Date as
though made as of the Closing.

Organization and Good Standing.

The Company is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite corporate
power and authority to own, lease and operate its properties and to carry on its
business as now conducted.

The Company is duly qualified or authorized to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction in which
it owns or leases real property and each other jurisdiction in which the conduct
of its business or the ownership of its properties requires such qualification
or authorization except where the failure to be so qualified, authorized or in
good standing would not have a Material Adverse Effect.

Authorization of Agreement. Each of the Company and the Subsidiary Seller has
all requisite corporate power and authority to execute and deliver this
Agreement and each other agreement, document or certificate contemplated by this
Agreement to be executed by the Company or the Subsidiary Seller in connection
with the consummation of the transactions contemplated by this Agreement (the
"Company Documents"), and to consummate the transactions contemplated hereby and
thereby. The execution and delivery of this Agreement and the Company Documents
and the consummation of the transactions contemplated hereby and thereby have
been duly authorized by all requisite corporate action on the part of the
Company and the Subsidiary Seller. This Agreement has been, and each of the
Company Documents will be at or prior to the Closing, duly and validly executed
and delivered by the Company and the Subsidiary Seller and (assuming the due
authorization, execution and delivery by the other parties hereto and thereto)
this Agreement and the Company Documents constitute the legal, valid and binding
obligations of the Company and the Subsidiary Seller, enforceable against each
of them in accordance with their terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors'
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) (such caveats, collectively, "Enforceability
Caveats").

Capitalization. The authorized capital stock of the Company consists of one
hundred (100) shares of common stock, $0.01 par value per share. The Bliss US
Shares constitute 100% of the issued and outstanding shares of capital stock of
the Company. No shares of capital stock of the Company are held by the Company
as treasury stock. All of the Bliss US Shares were duly authorized for issuance
and are validly issued, fully paid and non-assessable. The Company has not
issued any option or warrant covering, any right to subscribe for, or any
securities convertible into or exchangeable or exercisable for, any shares of
capital stock of the Company. There are no preemptive rights for the purchase or
acquisition of any securities of the Company or any Subsidiary.

Subsidiaries.

Schedule 4.4

sets forth the name of each Subsidiary of the Company, and, with respect to each
Subsidiary, the jurisdiction in which it is incorporated or organized, the
number of shares of its authorized capital stock or comparable equity ownership
interests, the number and class of shares thereof issued and outstanding, the
names of all stockholders or other equity interest owners therein and the number
of shares of stock therein owned by each stockholder or the amount of comparable
equity ownership interests therein owned by each equity owner.



Each Subsidiary of the Company is duly organized, validly existing and in good
standing under the laws of its jurisdiction of organization and has all
requisite corporate or limited liability company power and authority to own,
lease and operate its properties and to carry on its business as now conducted.

Each Subsidiary of the Company is duly qualified or authorized to do business as
a foreign corporation or company and is in good standing under the laws of each
jurisdiction in which it owns or leases real property and each other
jurisdiction in which the conduct of its business or the ownership of its
properties requires such qualification or authorization except as set forth on
Schedule 4.4 or where the failure to be so qualified, authorized or in good
standing would not have a Material Adverse Effect.

The outstanding shares of capital stock or comparable equity ownership interests
of each Subsidiary of the Company are validly issued, fully paid and
non-assessable, and all such shares or other equity interests represented as
being owned by Company or a Subsidiary are owned by it free and clear of any and
all Liens except (i) transfer restrictions under applicable securities laws and
(ii) as set forth on Schedule 4.4. The Subsidiaries of the Company have not
issued any option or warrant covering, any right to subscribe for, or any
securities convertible into or exchangeable or exercisable for, any shares of
capital stock of or comparable equity ownership interests in any Subsidiary of
the Company. All such securities have been issued in compliance in all material
respects with all applicable state, federal and foreign laws concerning the
issuance of securities.

Conflicts and Consents

.



Except as set forth on Schedule 4.5(a) (and assuming the making of the filings
and notifications, and receipt of the consents, waivers, approvals, Orders,
Permits and authorizations, listed on Schedule 4.5(b)), none of the execution
and delivery by the Company or the Subsidiary Seller of this Agreement or the
Company Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by the Company and the Subsidiary Seller with any of the
provisions hereof or thereof, will (a) conflict with, or result in any violation
of or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, acceleration, modification, consent, notice
(with respect to Real Estate Leases and Material Contracts only) or cancellation
under, any provision of (i) the certificate of incorporation or by-laws, or
comparable charter and organizational documents, of the Company or any
Subsidiary, (ii) any Contract to which the Company or any Subsidiary is a party
or by which any of the properties or assets of the Company or any Subsidiaries
are bound, (iii) any Order of any Governmental Body applicable to the Company or
any Subsidiary or by which any of the properties or assets of the Company or any
Subsidiary are bound or (iv) any applicable material Law, (b) result in the
imposition of any Lien upon any of its assets, or (c) give rise to any payment
to be made by Company or its Subsidiaries to any employee thereof.

Except as set forth on Schedule 4.5(b), no consent, waiver, approval, Order,
Permit or authorization of, or declaration or filing with, or notification to,
any Governmental Body is required on the part of the Company or any Subsidiary
in connection with the execution and delivery of this Agreement or the Company
Documents or the compliance by the Company or the Subsidiary Seller with any of
the provisions hereof or thereof, or the consummation of the transactions
contemplated hereby or thereby, other than compliance with the applicable
requirements of the HSR Act.

Financial Statements.

Set forth in Schedule 4.6 are copies of (a) the audited consolidated balance
sheets of Bliss LLC and its Subsidiaries as at December 31, 2008 and the related
audited consolidated statements of income and of cash flows of Bliss LLC and its
Subsidiaries for the years then ended and (b) the un-audited consolidated
balance sheet of Bliss LLC and its Subsidiaries as at September 30, 2009 (such
date, the "Balance Sheet Date") and the related consolidated statements of
income and cash flows of Bliss LLC and its Subsidiaries for the six month period
then ended (such audited and un-audited statements, including the related notes
and schedules thereto, are referred to herein as the "Financial Statements").
Except (i) as set forth in the notes to the Financial Statements, (ii) for any
absence of footnote disclosure to un-audited statements and (iii) as disclosed
in Schedule 4.6, the Financial Statements have been prepared in accordance with
GAAP consistently applied and present fairly in all material respects the
consolidated financial position, results of operations and cash flows of Bliss
LLC and its Subsidiaries as at the dates and for the periods indicated therein.
For the purposes hereof, the un-audited consolidated balance sheet of Bliss LLC
and its Subsidiaries as at the Balance Sheet Date included in the Financial
Statements is referred to as the "Balance Sheet."

The books and records of the Company and its Subsidiaries are maintained in
compliance in all material respects with all applicable legal and accounting
requirements and in a manner that allows the Company and its Subsidiaries to
present fairly in all material respects their results of operations and
financial condition in accordance with GAAP. To the Knowledge of the Seller and
the Company, the Company and its Subsidiaries have disclosed to the Company's
outside auditors (A) all significant deficiencies and material weaknesses in the
design or operation of internal control over financial reporting which are
reasonably likely to adversely affect their ability to record, process,
summarize and report financial data and (B) any fraud, whether or not material,
that involves management or other employees who have a significant role in their
internal controls over financial reporting.

Undisclosed Liabilities. Neither the Company nor any of its Subsidiaries has any
liabilities which, in the aggregate, are material and which, if known, would be
required to be reflected or reserved against on a consolidated balance sheet of
Bliss LLC prepared in accordance with GAAP or the notes thereto, except
liabilities (i) reflected or reserved against on the Balance Sheet or the notes
thereto, (ii) incurred after the Balance Sheet Date in the ordinary course of
business, or (iii) as contemplated by this Agreement or otherwise in connection
with the transactions contemplated by this Agreement.

Absence of Certain Developments. Except as set forth on Schedule 4.8 or as
contemplated by this Agreement, since the Balance Sheet Date (i) the Company and
the Subsidiaries have conducted their respective businesses only in the ordinary
course of business (except in connection with or as contemplated by this
Agreement) and (ii) there has not been any change, event or occurrence that has
had a Material Adverse Effect. Without limiting the generality of the foregoing,
except as set forth on Schedule 4.8, since the Balance Sheet Date:

neither Company nor any of its Subsidiaries has sold, leased, transferred, or
assigned any of its assets, tangible or intangible, other than for a fair
consideration in the ordinary course of business;

neither Company nor any of its Subsidiaries has entered into any agreement,
contract, lease, or license (or series of related agreements, contracts, leases,
and licenses) involving payments exceeding $50,000;

no Liens have been imposed upon any of the assets, tangible or intangible, of
the Company or any of its Subsidiaries other than Permitted Exceptions;

neither Company nor any of its Subsidiaries has made any capital expenditure (or
series of related capital expenditures) involving more than $50,000;

neither Company nor any of its Subsidiaries has made any capital investment in,
any loan to, or any acquisition of the securities or assets of, any other Person
(or series of related capital investments, loans, and acquisitions) involving
more than $50,000;

neither Company nor any of its Subsidiaries has issued any note, bond, or other
debt security or created, incurred, assumed, or guaranteed any indebtedness for
borrowed money or capitalized lease obligation involving more than $50,000 in
the aggregate;

neither Company nor any of its Subsidiaries has delayed or postponed the payment
of accounts payable and other liabilities in the aggregate amount of more than
$50,000;

neither Company nor any of its Subsidiaries has cancelled, compromised, waived,
or released any right or claim (or series of related rights and claims)
involving more than $50,000;

neither Company nor any of its Subsidiaries has transferred, assigned, or
granted any license or sublicense of any rights under or with respect to any
Intellectual Property Rights;

there has been no change made or authorized in the charter, bylaws or other
governing documents of any of Company and its Subsidiaries;

neither Company nor any of its Subsidiaries has issued, sold, or otherwise
disposed of any of its equity interest, or granted any options, warrants, or
other rights to purchase or obtain (including upon conversion, exchange, or
exercise) any of its equity interests;

neither Company nor any of its Subsidiaries has declared, set aside, or paid any
dividend or made any distribution with respect to its equity interest (whether
in cash or in kind) or redeemed, purchased, or otherwise acquired any of its
equity interests;

neither Company nor any of its Subsidiaries has experienced any damage,
destruction, or loss (whether or not covered by insurance) to its property
involving more than $50,000 for any single occurrence;

neither Company nor any of its Subsidiaries has made any loan to, or entered
into any other transaction with, any of its directors, officers, and employees
outside the ordinary course of business;

other than as described on Schedule 4.8(o), neither Company nor any of its
Subsidiaries has entered into any employment contract or collective bargaining
agreement, written or oral;

neither Company nor any of its Subsidiaries has granted any increase of more
than five percent (5%) in the base compensation of any of its directors,
officers, and employees outside the ordinary course of business;

neither Company nor any of its Subsidiaries has adopted, amended, modified, or
terminated any bonus, profit sharing, incentive, severance, or other plan,
contract, or commitment for the benefit of any of its directors, officers, and
employees (or taken any such action with respect to any other Company Benefit
Plan);

neither Company nor any of its Subsidiaries has made any other change in
employment terms for any of its directors, officers, managers and employees
outside the ordinary course of business;

neither Company nor any of its Subsidiaries has made or pledged to make any
charitable or other capital contribution in excess of $50,000;

neither Company nor any of its Subsidiaries has made any loans or advances of
money;

neither Company nor any of its Subsidiaries has committed to any of the
foregoing.

Taxes. Except as set forth in Schedule 4.9:

The Company and the Subsidiaries have timely filed or there have been filed on
their behalf (taking into account requests for extensions to file such returns)
all income and other material Tax Returns required to be filed by or including
the Company and the Subsidiaries. Tax Returns of the Company and the
Subsidiaries, and with respect to the business or activities of the Company and
the Subsidiaries, the Seller's consolidated, combined, unitary or similar group
Tax Returns, are true, correct, and complete in all material respects. All
material Taxes required to be paid by or with respect to the Company or any of
its Subsidiaries have been so paid by it or are reflected in accordance with
GAAP as a reserve for Taxes on the most recent financial statements included in
the Financial Statements.

No material deficiencies for any Taxes have been proposed, asserted or assessed
or, to the Knowledge of the Seller and the Company, threatened against the
Company, any Subsidiary, or with respect to Seller's consolidated, combined,
unitary or similar tax group in respect of the business or activities of the
Company or any Subsidiary, that have not been settled or otherwise resolved.

No extensions of the period for assessment of any Taxes are in effect with
respect to the Company and its Subsidiaries other than extensions with respect
to Taxes of the consolidated, combined, unitary or similar tax group of which
Seller and/or its Affiliates is a member.

All material Taxes required to be withheld or collected and remitted (including
unemployment insurance and workers' compensation premiums by the Company and the
Subsidiaries have been withheld or collected and have been (or will be) duly and
timely paid to the proper Taxing Authority.

All Taxes of the Company and each Subsidiary accrued following the Balance Sheet
Date have been accrued in the ordinary course of business of the Company or such
Subsidiary.

There is no action, suit, Governmental Authority proceeding, or audit or claim
for refund in progress, pending or, to the Knowledge of the Seller and the
Company, threatened against the Company, any of its Subsidiaries, or with
respect to Seller's consolidated, combined, unitary or similar tax group in
respect of the business or activities of the Company or any Subsidiary,
regarding Taxes.

No claim has been made by a Governmental Authority in a jurisdiction where the
Company or any Subsidiary does not file Tax Returns that the Company or such
Subsidiary is or may be subject to Taxes assessed by such jurisdiction.

None of the Company, any Subsidiary, nor with respect to the Company or any
Subsidiary the Seller, has entered into a gain recognition agreement pursuant to
Treasury Regulation Section 1.367(a)-8. Neither the Company, nor any of its
Subsidiaries has transferred an intangible asset the transfer of which would be
subject to the rules of Section 367(d) of the Code after the Closing.

There are no liens or encumbrances relating to Taxes upon the assets of the
Company or any Subsidiary (other than those described in clause (i) of the
definition of "Permitted Exceptions").

Neither the Company nor any Subsidiary will be required (A) as a result of a
change in method of accounting for a taxable period ending on or prior to the
Closing Date, to include any adjustment under Sections 481(c) or 263A of the
Code in taxable income for any taxable period (or portion thereof) beginning
after the Closing or (B) as a result of any "closing agreement," as described in
Section 7121 of the Code, to include any item of income or exclude any item of
deduction from any taxable period (or portion thereof) beginning after the
Closing,

None of the Seller, the Company nor any of the Subsidiaries has participated in
any listed transaction as contemplated in Treasury Regulations Section
1.6011-4(b)(2).

Neither the Company nor any Subsidiary has any liability for Taxes of any person
under Treasury Regulations Section 1.1502-6 (or any corresponding provision of
state, local or foreign income Tax law), as transferee or successor, by contract
or otherwise, other than with respect to a consolidated, combined, unitary, or
similar tax group of which the Seller and/or its Affiliates is the common
parent.

The Company and the Subsidiaries have no deferred intercompany transactions
within the meaning of Treasury Regulations Section 1.1502-13, and neither the
Company nor any Subsidiary has an excess loss in the stock or equity of any
entity as contemplated in Treasury Regulations Section 1.1502-19.

Neither the Company nor any Subsidiary is a party to or bound by any tax
allocation or tax sharing agreement that will not be terminated with respect to
the Company and each of its Subsidiaries prior to the Closing.

Neither the Company nor any Subsidiary has ever been a distributing corporation
or a controlled corporation in a transaction intended to be governed by Section
355 of the Code.

No Subsidiary of the Company is, or at any time has been, a passive foreign
investment company within the meaning of Section 1297 of the Code, and neither
the Company nor any Subsidiary is a shareholder, directly or indirectly, in a
passive foreign investment company.

None of the stock of the Company nor any of its Subsidiaries are "loss shares"
as that term is used in Treasury Regulation Section 1.1502-36.

None of the Company or any of its Subsidiaries has been notified that any
Governmental Authority has raised or intends to raise any adjustments with
respect to Taxes, which adjustments could be reasonably likely to have a
Material Adverse Effect.

Real Property.

Neither the Company nor any Subsidiary owns real property in fee title.

Schedule 4.10

sets forth a list of each lease of real property by the Company or a Subsidiary
(as lessor or lessee) (the "
Real Property Leases
") which list includes (i) the Lease commencement date, the date of commencement
of payment of rent under the Lease, and the Lease termination date, (ii) the
monthly (or if other than monthly, the regular installment) rent amount and
additional rent amounts thereunder as of the date hereof, and the amount of any
rent paid for more than the current month, (iii) the amount and explanation of
any concession, credit, offset or reduction in rent or other amounts due to the
Company or any of its Subsidiaries under such Real Property Lease attributable
to the period after the date hereof, (iv) the full amount of the security
deposit paid thereunder and the amount of any shortfall in such amount, and (v)
any exclusivity clauses in favor of other tenants of which the Company or any of
its Subsidiaries has been notified.



The Company and/or each of its Subsidiaries has delivered to Purchaser a true
and complete copy of each such Real Property Lease document, including all
amendments and modifications thereto and all documents executed in connection
therewith, and in the case of any oral Lease, a written summary of the material
terms of such Real Property Lease.

Each Real Property Lease and all documents and executed agreements entered into
in connection therewith is legal, valid, binding, enforceable and in full force
and effect subject only to Enforceability Caveats. Except as set forth on
Schedule 4.10(d), each Real Property Lease contains the complete agreement
between landlord and the Company or its Subsidiaries, as applicable, with
respect to the Leased Real Property, and there are no other agreements, verbal
or written, regarding the Leased Real Property.

Except as set forth on Schedule 4.10(e), the Company nor any of its Subsidiaries
nor, to the Knowledge of the Seller and the Company, any other party to the Real
Property Lease is in material breach or default under any Lease, and no event
has occurred or circumstance exists which, with the delivery of notice, the
passage of time or both, would constitute such a material breach or default, or
permit the termination, modification or acceleration of rent under such Real
Property Lease. Each of the Company and its Subsidiaries is current in the
payment of rent and all other charges payable under the Real Property Leases.
Neither the Company nor any of its Subsidiaries has received any notice of
termination of any Real Property Lease or any notice of relocation thereunder.
Except as set forth on Schedule 4.10(e), there are no claims against any
landlord under the Real Property Leases, and no disputes under or claims,
setoffs, counterclaims or defenses to the enforcement of any or all of the
terms, conditions or covenants contained in the Real Property Leases, and none
of which would entitle the Company or any of its Subsidiaries to any setoff,
offset or reduction in rent, or to terminate the Lease. No landlord under the
Real Property Leases has delivered to the Company or any of its Subsidiaries any
notice of default arising out of such Real Property Leases that has not been
cured.

Except as set forth on Schedule 4.10(f), the Company and each of its
Subsidiaries has accepted the Leased Real Property under each of the Real
Property Leases Premises, and is in full possession of such Leased Real
Property. Except as set forth on Schedule 4.10(f) construction of all
improvements and work to such Leased Real Property as required under the Lease
has been satisfactorily completed as required under the Lease and have been paid
for in full. Except as set forth on Schedule 4.10(f) there are no outstanding
construction or repair obligations under any construction or related agreements
for any Leased Real Property or, except as set forth in the Leases, any other
construction, repair or removal obligations upon surrender of the Leased Real
Property.

To the Knowledge of the Seller and the Company, no security deposit or portion
thereof deposited with respect to any Real Property Lease has been applied in
respect of a breach or default under such Lease which has not been redeposited
in full, and no landlord under the Real Property Leases has any claim against
any security deposit based upon a breach by Company or its Subsidiaries prior to
the Closing.

Neither the Company nor any of its Subsidiaries is obligated to pay any
brokerage commissions or finder's fees with respect to any Lease.

Except as set forth on Schedule 4.10(i), neither the Company nor any of its
Subsidiaries has subleased, licensed or otherwise granted any Person the right
to use or occupy such Leased Real Property or any portion thereof.

Neither the Company nor any of its Subsidiaries has, in whole or in part,
collaterally or otherwise assigned or granted any Lien in, and there exists no
Lien other than Permitted Exceptions upon, any Real Property Lease or any
interests therein.

Except as set forth on Schedule 4.10(k), to the Knowledge of Seller and the
Company, all of the Leased Real Property, including the buildings, structures,
fixtures, building systems and equipment, and all components thereof, including
the roof, foundation, load-bearing walls and other structural elements thereof,
heating, ventilation, air conditioning, mechanical, electrical, plumbing and
other building systems, environmental control, remediation and abatement
systems, sewer, storm and waste water systems, irrigation and other water
distribution systems, parking facilities, fire protection, security and
surveillance systems, and telecommunications, computer, wiring and cable
installations, included therein (the "Improvements") are in good condition and
repair and sufficient for the operation of the Company's and its Subsidiaries'
business, and are maintained in the condition required under the applicable Real
Property Leases. To the Knowledge of Seller and the Company, there are no
structural deficiencies or latent defects affecting any of the Improvements and
there are no facts or conditions affecting any of the Improvements which would,
individually or in the aggregate, interfere in any respect with the use or
occupancy of the Improvements or any portion thereof in the operation of the
Company's or its Subsidiaries' business as currently conducted thereon, and none
that would require any repair or replacement by the Company or any of its
Subsidiaries prior to surrender of the Leased Real Property under the terms of
the Real Property Leases. Except as set forth on Schedule 4.10(k), no amount or
payments are due or will become due by the Company or any Subsidiary to a
landlord under a Real Property Lease for work done or alterations or
installations made in or to the Leased Real Property, and all such amounts have
been paid in full by the Company or its Subsidiaries and no repairs or
maintenance are needed for any Leased Real Property to be in compliance with its
applicable Lease, except for repairs and maintenance which would cost less than
$75,000 to complete in the aggregate. Neither the Company nor any of its
Subsidiaries has received written notice from any insurance company of any
defects or inadequacies in any Leased Real Property, or any part thereof, which
would adversely affect the insurability of the Leased Real Property.

To the Knowledge of Seller and the Company, as of the date hereof there is no
condemnation, or other proceeding in eminent domain, pending or threatened,
affecting any Leased Real Property or any portion thereof or interest therein.
Except as set forth on Schedule 4.10(l), as of the date hereof, there is no
injunction, decree, order, writ or judgment outstanding, nor any claims,
litigation, foreclosure, bankruptcy proceedings, administrative actions or
similar proceedings, pending or threatened, relating to the ownership, lease,
use or occupancy of the Leased Real Property or any portion thereof, or the
operation of the Company's or its Subsidiaries' business as currently conducted
thereon. To the Knowledge of the Seller and the Company, as of the date hereof
(i) there are no actions, voluntary or otherwise, under any bankruptcy laws,
pending against any landlord of a Real Property Lease, and (ii) no landlord has
assigned or is in the process of assigning any interest in a Real Property
Lease.

To the Knowledge of the Seller and the Company, each landlord of any Leased
Property has observed and complied with all of its covenants and obligations of
any ground lease to which it is a party. Seller has not done or omitted to do
any matter, act or thing which, to the Knowledge of the Seller and the Company,
could cause any such landlord to be in breach of any such ground lease.

Except as set forth on Schedule 4.10(n), to the Knowledge of the Seller and the
Company, all water, oil, gas, electrical, steam, compressed air,
telecommunications, sewer, storm and waste water systems and other utility
services or systems for the Leased Real Property are operational and sufficient
for the operation of the Company's or its Subsidiaries' business as currently
conducted thereon.

Except as set forth on Schedule 4.10(o), the Knowledge of the Seller and the
Company, all certificates of occupancy, permits, licenses, franchises, approvals
and authorizations (collectively, the "Real Property Permits") of all
Governmental Bodies, including boards of fire underwriters, which are required
or appropriate to use or occupy the Leased Real Property or operate the
Company's or its Subsidiaries' business as currently conducted thereon, have
been issued and are in full force and effect. True and complete copies of all
Real Property Permits have been delivered to Purchaser. Neither the Company nor
any of its Subsidiaries has received any written notice from any governmental
authority or other entity having jurisdiction over the Real Property threatening
a suspension, revocation, modification or cancellation of any Real Property
Permit and there is no basis for the issuance of any such notice or the taking
of any such action. No disclosure, filing or other action by the Purchaser,
Company or any of its Subsidiaries is required in connection with the Real
Property Permits with respect to the consummation of this transaction other than
such disclosure, filing or other action the failure of which would not impair
the ordinary course of conduct of all operations of the Company and its
Subsidiaries.

Except as set forth on Schedule 4.10(p), to the Knowledge of the Seller and the
Company, the classification of each Leased Real Property under applicable zoning
Laws, (i) permits the use and occupancy of such Leased Real Property and the
operation of the Company's and its Subsidiaries' business as currently conducted
thereon, and (ii) permits the Improvements located thereon as currently
constructed, used and occupied, without requirement of any variance.

To the Knowledge of Seller and the Company, the current use and occupancy of the
Leased Real Property and the operation of the Company's and its Subsidiaries'
business as currently conducted thereon do not violate any easement, covenant,
condition, restriction or similar provision in any instrument of record or other
unrecorded agreement affecting such Real Property (the "Encumbrance Documents").
Neither the Company, nor its Subsidiaries has received any written notice of
violation of any Encumbrance Documents, and, to the Knowledge of the Seller and
the Company, there is no basis for the issuance of any such notice or the taking
of any action for such violation.

Except as set forth on Schedule 4.10(r), to the Knowledge of the Seller and the
Company, as of the date hereof, no hotel in which any Bliss or Remede spa is
operated (whether by the Company, its Subsidiaries or otherwise) is in the
process of being or is part of discussions to be rebranded, reflagged or
otherwise operated by a different franchise or company brand than which it is
currently operated.

Tangible Personal Property.

Except as set forth in Schedule 4.11, the Company or a Subsidiary has good title
to (free and clear of Liens, other than Permitted Exceptions) or a valid
leasehold interest in the equipment and other tangible personal property which
are reflected on the Balance Sheet as being owned by the Company or a Subsidiary
and which are currently used in the conduct of the business of the Company and
the Subsidiaries, except for items sold or otherwise disposed of after the
Balance Sheet Date in the ordinary course of business.

Except for any assets provided to the Company from the Seller which are
specified in the Transitional Services Agreement (as described on Exhibit
3.2(c)), Company and its Subsidiaries own or lease or otherwise have the right
to use all buildings, machinery, equipment, and other tangible assets necessary
for the conduct of their businesses as presently conducted. The buildings,
machinery, equipment, and other tangible assets that the Company or its
Subsidiaries owns, leases or uses are free from material defects, have been
maintained in accordance with normal industry practice, and are in good
operating condition and repair (subject to normal wear and tear).

The inventory of Company and its Subsidiaries consists of raw materials and
supplies, manufactured and purchased parts, goods in process, and finished
goods, all of which is merchantable and fit for the purpose for which it was
procured or manufactured, and none of which is slow-moving, obsolete, damaged,
or defective, subject only to the reserve for inventory writedown set forth on
the face of the Balance Sheet (rather than in any notes thereto) as adjusted for
the passage of time through the Closing Date in accordance with the past custom
and practice of Company and its Subsidiaries.

Schedule 4.11(d)

sets forth an itemized list of the property, plant and equipment of the Company
and its Subsidiaries.



Intellectual Property Rights.

Except as set forth on Schedule 4.12(a), the Company or its Subsidiaries own and
possess or have the right to use pursuant to a valid and enforceable, written
license, sublicense, agreement, or permission all Intellectual Property Rights
necessary for the operation of the businesses of the Company and the
Subsidiaries as presently conducted. The Company's and its Subsidiaries' rights
to each Intellectual Property Right (other than computer software) owned or used
by the Company or any of the Subsidiaries shall not be modified as a result of
the change in control contemplated by the Closing hereunder. The Company and
each of the Subsidiaries have taken all commercially reasonable action to
maintain and protect each Intellectual Property Right that it owns or uses
through the date which the IP Portfolio is delivered pursuant to Section
4.12(c).

Except as set forth in Schedule 4.12(a), neither the Company nor any of the
Subsidiaries has interfered with, infringed upon, or misappropriated any
Intellectual Property Right of third parties, and none of the Seller and the
directors, managers and officers of the Company or any of the Subsidiaries has
received (within the last four (4) years) any charge, complaint, claim, demand,
or notice alleging any infringement or misappropriation (including any claim
that the Company or any of the Subsidiaries must license or refrain from using
any Intellectual Property Right of any third party). Except as set forth on
Schedule 4.12(a), to the Knowledge of the Seller and the Company, no third party
has infringed upon or misappropriated any Intellectual Property Right of the
Company or any of the Subsidiaries.

Schedule 4.12(c)

identifies each pending application or existing registration which the Company
has made with respect to its Intellectual Property Rights. Within sixty (60)
days of the date hereof, Seller shall deliver to Purchaser copies of all
applications, registrations and renewals (the "
IP Portfolio
"), and upon Closing Seller shall deliver to Purchaser a docket report
indicating deadlines with respect to pending applications, registrations and
deadlines within such sixty (60) day period. Seller shall also reasonably
cooperate with Purchaser during such sixty (60) day period to maintain the
applications and registrations.
Schedule 4.12(c)
identifies each license, sublicense, or similar permission which, to the
Knowledge of the Seller and the Company, the Company or any Subsidiary has
granted to any third party with respect to any of its Intellectual Property
Rights. Purchaser hereby appoints Robert Boehm as the person who shall receive
notice with respect to the Intellectual Property Rights, and upon Seller or
Company receiving any correspondence relating to the Intellectual Property
Rights after the delivery of the IP Portfolio set forth herein, Seller or
Company shall deliver said correspondence to said person. The Seller has made
available to Purchaser in the Data Room copies of all settlement agreements,
co-existence agreements, licenses, sublicenses, consents, assignments, and
similar agreements or has identified or described such items on
Schedule 4.12(b)
, and will deliver hard copies of same with the IP Portfolio.
Schedule 4.12
identifies (x) each trade name, Internet domain name, phone number listing
identifiable with the Company or its Subsidiaries and custom computer software
and (y) each material unregistered copyright, trademark or service mark as found
in catalogs, advertising, brochures, collateral materials, websites and the
like, in each case used by the Company or any of the Subsidiaries in connection
with any of its businesses. With respect to each Intellectual Property Right
required to be identified in
Schedule 4.12(c)
:



except as set forth in Schedule 4.12(a), the Company and the Subsidiaries own
and possess all right, title, and interest in and to the Intellectual Property
Rights, free and clear of any Lien;

except as set forth in Schedule 4.12(b), the Intellectual Property Rights are
not subject to any outstanding injunction, judgment, order, decree or ruling;

except as set forth in Schedule 4.12(b), no action, suit, similar proceeding,
charge, claim, or demand is pending or, to the Knowledge of the Seller and the
Company, is threatened which challenges the legality, validity, enforceability,
use, or ownership of the Intellectual Property Rights, and there are no grounds
for the same.

Schedule 4.12(d)

identifies each Intellectual Property Right necessary for the operation of the
businesses of the Company and its Subsidiaries as presently conducted that any
third party owns and that the Company or any of the Subsidiaries uses pursuant
to license, sublicense, agreement, or permission. The Seller has delivered to
Purchaser correct and complete copies of all such licenses, sublicenses,
agreements, and permissions (as amended to date). With respect to each
Intellectual Property Right required to be identified in
Schedule 4.12(d)
:



the license, sublicense, agreement, or permission covering the item is legal,
valid, binding, enforceable, and in full force and effect subject to the
Enforceability Caveats;

to the Knowledge of the Seller and the Company, no party to the license,
sublicense, agreement, or permission is in breach or default, and no event has
occurred which with notice or lapse of time would constitute a breach or default
or permit termination, modification, or acceleration thereunder;

no party to the license, sublicense, agreement, or permission has repudiated any
provision thereof;

to the Knowledge of Seller and the Company, with respect to each sublicense, the
representations and warranties set forth in subsections (i) through (iii) above
are true and correct with respect to the underlying license;

to the Knowledge of Seller and the Company, the underlying Intellectual Property
Right is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge;

to the Knowledge of Seller and the Company, no action, suit, or similar
proceeding, charge, claim, or demand is pending or, to the Knowledge of the
Seller and the Company, is threatened that challenges the legality, validity, or
enforceability of the underlying Intellectual Property Right, and there are no
grounds for the same; and

neither the Company nor any of the Subsidiaries has granted any sublicense or
similar right with respect to the license, sublicense, agreement, or permission.

Except as set forth on Schedule 4.12(e), the Seller has materially complied with
and is presently in material compliance with all foreign, federal, state, local,
governmental (including, but not limited to, the Federal Trade Commission and
State Attorneys General), administrative or regulatory laws, regulations,
guidelines and rules applicable to any Intellectual Property Right of the
Company and its Subsidiaries necessary for the operation of the businesses of
the Company and its Subsidiaries as presently conducted, and the Seller shall
take all commercially reasonable steps necessary to ensure such compliance until
Closing.

Material Contracts.

Schedule 4.13(a)

sets forth a list of all of the following Contracts to which the Company or any
of the Subsidiaries is a party as of the date of this Agreement (collectively,
the "
Material Contracts
"):



Contracts providing that a Company or Subsidiary shall not compete in any line
of business or geographic area;

Contracts with the Seller or any subsidiary of the Seller (other than the
Company or any of the Subsidiaries) that will remain in effect following the
Closing Date;

Contracts relating to the incurrence of indebtedness for borrowed money in
excess of $100,000 (other than inter-company transactions with Affiliates that
will be settled at or prior to Closing);

Contracts which require the expenditure by the Company or a Subsidiary of more
than $100,000 in the aggregate in any future 12-consecutive-month period that
are not terminable on notice of 90 days or less;

Contracts licensing, to or from any Person, or otherwise granting any rights in,
any computer software (except licenses of off-the-shelf or shrink-wrapped
software (e.g., Microsoft WORD and Excel)) providing for payments in excess of
$25,000 per annum;

any agreement (or group of related agreements) for the lease of personal
property to or from any Person providing for lease payments in excess of $50,000
per annum;

any agreement (or group of related agreements) for the purchase or sale of raw
materials, commodities, supplies, products, or other personal property, or for
the furnishing or receipt of services, the performance of which will extend over
a period of more than one year or involve payments to or from the Company or its
Subsidiaries, in excess of $100,000;

any agreement concerning a partnership or joint venture;

any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation, in excess of $100,000;

any agreement concerning non-competition;

any agreement for the employment of any individual at the director level or
above on a full-time, part-time, consulting, or other basis or providing
severance benefits that exceed 12 months base salary plus reimbursement of
medical expense for 12 months; or

any agreement under which it has advanced or loaned any amount to any of its
directors, officers, and employees outside the ordinary course of business.

Except as set forth on Schedule 4.13(b), Seller has made available to Purchaser
through the virtual "data room" located at the following: URL:
https://datasite.merrillcorp.com/bidder/registration/registration.do;jsessionid=872642A65AB7A95FF048DB2B9DF05FF6?id=199eaK61671QjeT191AhIS
(the "Data Room"), a correct and complete copy of each written agreement (as
amended to date) listed in Schedule 4.13(a) and a written summary setting forth
the terms and conditions of each oral agreement referred to in Schedule 4.13(a).

With respect to each Material Contract: (A) the agreement is legal, valid,
binding, enforceable, and in full force and effect subject to the Enforceability
Caveats; (B) the agreement will continue to be legal, valid, binding,
enforceable, and in full force and effect following, and its terms will not be
modified by, the consummation of the transactions contemplated hereby; (C)
neither the Company nor its Subsidiaries is in breach or default, and to the
Knowledge of the Seller and the Company, no other party is in breach or default,
(D) no event has occurred (other than events caused by third parties of which
the Seller and the Company have no Knowledge) which with notice or lapse of time
would constitute a breach or default, or permit termination, modification, or
acceleration, under the agreement; and (E) neither the Company nor its
Subsidiaries have repudiated any provision of the agreement, and to the
Knowledge of the Seller and the Company, no other party has repudiated any
provision of the agreement.

Employee Benefits Plans.

Schedule 4.14(a) lists each "employee benefit plan" (as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"))
and each deferred compensation, stock option, stock purchase, bonus, medical,
welfare, disability, severance or termination pay, insurance or incentive plan,
and each other material employee benefit plan, program, agreement or
arrangement, (whether funded or unfunded, written or oral, qualified or
nonqualified), sponsored, maintained or contributed to or required to be
contributed to by the Company or any its Subsidiaries for the benefit of any
current or former employee, leased employee, director or officer of the Company
or any its Subsidiaries (an "Employee Plan") and separately identifies the
Employee Plans sponsored by the Seller or any of it affiliates (other than the
Company and its Subsidiaries) ("Parent Plans") and the Employee Plans sponsored
by the Company or any of its Subsidiaries ("Company Benefit Plans"). Except as
set forth on Schedule 4.14(a), neither the Company nor any of its Subsidiaries
participates or contributes currently or is required currently to contribute to
or otherwise participate in any "multiemployer plan" (as defined in Section
3(37) of ERISA) (each, a "Multiemployer Plan"). To the Knowledge of the Seller
and the Company, no event has occurred or circumstance exists that could result
in any material liability to the Company or any of its Subsidiaries with respect
to any Multiemployer Plan, other than ordinary contributions to such plans set
forth in the applicable collective bargaining agreements. The Company or any of
its Subsidiaries has not withdrawn within the last six (6) years from any
Multiemployer Plan with respect to which there are any outstanding material
liabilities.

Neither the Company nor any of its Subsidiaries participates or contributes
currently or is required currently to contribute to or otherwise participate in
any "multiple employer plan" within the meaning of Section 210(a) of ERISA or
Section 413(c) of the Code.

No Company Benefit Plan (other than a Multiemployer Plan) is or at any time was
a "defined benefit plan" as defined in Section 3(35) of ERISA or a pension plan
subject to the funding standards of Section 302 of ERISA or Section 412 of the
Code.

With respect to each Company Benefit Plan (other than a Multiemployer Plan): (i)
each has been administered in compliance with its terms and with all applicable
laws including, without limitation, ERISA and the Code; (ii) no actions, suits,
claims or disputes are pending or, to the Knowledge of the Company, threatened
against any such plan, the trustee or fiduciary of any such plan, the Company or
any assets of any such plan; (iii) no audits, proceedings, claims or demands are
pending with any governmental authority including, without limitation, the IRS
and the Department of Labor; and (iv) all reports, returns and similar documents
required to be filed with any governmental authority or distributed to any such
plan participant have been duly or timely filed or distributed.

True and accurate copies of each Company Benefit Plan (other than a
Multiemployer Plan), together with all current trust agreements, the most recent
annual reports on Form 5500 and any auditor's reports, the three (3) most recent
financial statements, the most recent actuarial reports, all currently effective
agreements or contracts with any investment manager or investment advisor with
respect to any Company Benefit Plan, (other than a Multiemployer Plan), the most
recent IRS favorable determination letters, all current summary plan
descriptions and summaries of material modifications for such plans have been
furnished to Purchaser. In the case of any unwritten Company Benefit Plan (other
than a Multiemployer Plan), a written description of such plan has been
furnished to Purchaser. All amendments required to bring any Company Benefit
Plan (other than a Multiemployer Plan) into conformity with any applicable
provisions of ERISA and the Code have been duly adopted.

With respect to each Company Benefit Plan (other than a Multiemployer Plan)
intended to qualify under Code Section 401(a) or 403(a), (i) the IRS has issued
a favorable determination letter, which has not been revoked, that any such plan
is tax-qualified and each trust created thereunder has been determined by the
Internal Revenue Service to be exempt from federal income tax under Code Section
501(a); and (ii) nothing has occurred or will occur through the Closing which
would cause the loss of such qualification or exemption or the imposition of any
penalty or tax liability.

Except as disclosed on Schedule 4.14(g), no Company Benefit Plan (other than a
Multiemployer Plan) obligates the Company to pay separation, severance,
termination or similar benefits as a result of any transaction (either alone or
in conjunction with other events) contemplated by this Agreement or solely as a
result of a "change of control" (as defined in Section 280G of the Code) and no
individual shall accrue or receive any additional benefits, service or
accelerated rights to payments of benefits under any Company Benefit Plan as a
result of the actions contemplated by this Agreement.

No Company Benefit Plan provides for post-retirement medical or life insurance
coverage beyond the last day of the month in which retirement occurs other than
the rights that are provided by law.

The Company and each Company Benefit Plan (other than a Multiemployer Plan) is
in material compliance, to the extent applicable with (1) the notice and
continuation of coverage requirements of Section 4980B of the Code, and the
regulations thereunder ("COBRA"); (2) Part 6 of Title I of ERISA; (3) the Health
Insurance Portability and Accountability Act of 1996 with respect to any group
health plan within the meaning of Code Section 5000(b)(1); and (4) any
applicable state statutes mandating health insurance continuation coverage for
small employers.

Each Foreign Pension Plan is in compliance in all material respects with all
laws, regulations and rules for such Foreign Pension Plan and no actions or
proceedings have been taken or instituted to terminate or wind-up a Foreign
Pension Plan with respect to which the Company or any of its Subsidiaries could
reasonably be expected to have any liability. The obligations of the Company and
any of its Subsidiaries with respect to any Foreign Pension Plan are limited to
fixed periodic contributions (which may be increased or decreased from time to
time pursuant to applicable law). All such contributions due from the Company or
its Subsidiaries to the Foreign Pension Plans have been paid.

Labor. Except as set forth on Schedule 4.15, neither the Company nor any of the
Subsidiaries is a party to or is bound by any labor or collective bargaining
agreement nor has any of them experienced any strikes, or grievance, claim of
unfair labor practice, or other collective bargaining disputes during the last
three years. There are no strikes, work stoppages, work slowdowns or lockouts
pending or, to the Knowledge of the Seller and the Company, threatened against
or involving the Company or any of the Subsidiaries. Neither the Company nor any
of the Subsidiaries has committed any unfair labor practice. To the Knowledge of
Seller and the Company, as of the date hereof, except as set forth on Schedule
4.15, no executive, key employee, or group of employees has any plans to
terminate employment with the Company or any of its Subsidiaries. As of the date
hereof, to the Knowledge of the Seller and the Company there is no union
organizing activity among the employees of the Company or its Subsidiaries.

Litigation. Except as set forth on Schedule 4.16 and, except for matters
relating to routine licensing issues which are not reasonably likely to result
in the suspension or termination of any operations of the Company, as of the
date of this Agreement, there are no Legal Proceedings or Orders of any
Governmental Body pending or, to the Knowledge of the Seller and the Company,
threatened against the Company or the Subsidiaries before any Governmental Body.
The Company and the Subsidiaries are not subject to any Legal Proceedings or
Order of any Governmental Body that would have a Material Adverse Effect.

Compliance with Laws; Permits. Except as set forth on Schedule 4.17:

the Company and the Subsidiaries are in material compliance with all Laws of
Governmental Bodies applicable to the business and operations of the Company and
the Subsidiaries as currently conducted and no Legal Proceedings, investigation,
charge, complaint, claim, demand or notice has been filed or commenced against
any of them or received by Seller, Company or its Subsidiaries alleging any
failure to comply;

the Company and the Subsidiaries have all Permits which are required for the
lawful operation of their respective businesses as currently conducted; and

neither the Company nor any of the Subsidiaries is in material default or
violation (and no event has occurred which, with notice or the lapse of time or
both, would constitute a material default or violation) of any term or condition
of any Permit to which it is a party.

Environmental Matters. Except as set forth on Schedule 4.18 hereto:

the Company and each of the Subsidiaries are in compliance in all material
respects with all applicable Environmental Laws, which compliance includes
obtaining, maintaining and complying with any Permits required under all
applicable Environmental Laws necessary to operate its business ("Environmental
Permits");

neither the Company nor any of the Subsidiaries is subject to any pending, or to
the Knowledge of the Seller and the Company, threatened claim alleging that the
Company or any of the Subsidiaries may be in violation of any Environmental Law
or any Environmental Permit or may have any liability under any Environmental
Law;

there are no pending, nor to the Knowledge of the Seller and the Company,
threatened investigations of the Company or any of the Subsidiaries, or any
currently or previously leased property of the Company or any of the
Subsidiaries, under Environmental Laws, which would reasonably be expected to
result in the Company or any Subsidiary incurring any material liability
pursuant to any Environmental Law; and

To the Knowledge of the Seller and the Company, none of the following exists at
any Leased Real Property: (1) underground storage tanks, (2) asbestos-containing
material in any form or condition, (3) materials or equipment containing
polychlorinated biphenyls, or (4) landfills, surface impoundments, or disposal
areas.

This Section 4.18 represents the sole and exclusive representation and warranty
pertaining to environmental matters, including any arising under or pursuant to
any Environmental Laws.

Company Constituent Documents. The Company has made available to the Purchaser a
copy of the certificate or articles of incorporation and by-laws, or certificate
of formation and limited liability company operating agreement, or comparable
charter and organizational documents, as applicable, of the Company and each
Subsidiary, each as in effect as of the date of this Agreement.

Insurance

.
Schedule 4.20
sets forth a complete and accurate list of all policies of insurance of any kind
or nature covering the Company or any of its properties or assets. All such
policies are in full force and effect, and, to the Knowledge of the Seller and
the Company, the Company is not in default of any provision thereof. The claims
history of the Company provided to Purchaser is true and accurate in all
material respects.



Product Warranty

. Each product manufactured, sold, or delivered by the Company or any of the
Subsidiaries has conformed in all respects with all applicable contractual
commitments and all express and implied warranties, and neither the Company nor
any of the Subsidiaries has any liability (and there is no basis for any present
or future action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand against any of them giving rise to any liability) for
replacement thereof or other damages in connection therewith, subject only to
the reserve for product warranty claims set forth on the Balance Sheet as
adjusted for operations and transactions through the Closing Date in accordance
with the past custom and practice of the Company and the Subsidiaries.



Product Liability

. Neither the Company nor any of the Subsidiaries has any liability (and there
is no basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against any of them giving
rise to any liability) arising out of any injury to individuals or property as a
result of the ownership, possession, or use of any product manufactured, sold or
delivered by or for the Company or any of the Subsidiaries prior to the Closing.



Certain Business Relationships with Company and the Subsidiaries

. Except as set forth on
Schedule 4.23
, none of the Seller, its Affiliates, the Seller's directors, officers,
employees and shareholders and the Company's and the Subsidiaries' directors,
officers, employees, managers, members and shareholders have been involved in
any business arrangement or relationship (other than employment relationships)
with the Company or any of the Subsidiaries within the past 12 months, and none
of the Seller, its Affiliates, the Seller's directors, officers, employees and
shareholders and the Company's and the Subsidiaries' directors, officers,
employees, managers, members and shareholders owns any asset, tangible or
intangible, which is used in the business of the Company or any of the
Subsidiaries.



Customers and Suppliers

.



Schedule 4.24(a)

lists the 10 largest customers of the Company and the Subsidiaries (on a
consolidated basis) for each of the two most recent fiscal years and sets forth
opposite the name of each such customer the approximate amount and percentage of
consolidated net sales attributable to such customer.



Schedule 4.24(b)

lists the 10 largest suppliers and 10 largest manufacturers of the Company and
the Subsidiaries (on a consolidated basis) for each of the two most recent
fiscal years. Except as set forth on
Schedule 4.24(a)
and
(b)
, since June 30, 2009, there has not been a change in the business relationship
of the Company with any customer or supplier listed on
Schedule 4.24(a)
and
(b)
which has had or is reasonably likely to have a material adverse effect on the
supply of products to the Company, and, to the Knowledge of the Seller and the
Company, the Company has not received any indications from any such customer or
supplier of their intention to reduce materially the level of business conducted
with the Company.



Receivables

. All of the Receivables (as hereinafter defined) are valid, represent bona fide
transactions and arose in the ordinary course of business of the Company and the
Subsidiaries and are collectible within 120 days of the date earned. To the
Knowledge of the Seller and the Company, no account debtor is asserting any
defense to payment or right of setoff with respect to any of the Receivables in
excess of amounts reserved on the Balance Sheet therefor and neither the Company
nor any Subsidiary has made any agreement with any debtor for the deduction
therefrom. For purposes of this Agreement, the term "
Receivables
" means all receivables of the Company or the applicable Subsidiary, including
all trade account receivables arising from the provision of services, sale of
inventory, notes receivable, and insurance proceeds receivable.





REPRESENTATIONS AND WARRANTIES REGARDING THE SELLER

The Seller hereby represents and warrants to the Purchaser that the statements
contained in this Article V are true, correct and complete as of the date of
this Agreement and will be true, correct and complete as of the Closing Date as
though made as of the Closing.

Organization and Good Standing. The Seller is a corporation duly organized,
validly existing and in good standing under the laws of the State of Maryland.

Authorization of Agreement. The Seller has all requisite corporate power and
authority to execute and deliver this Agreement and each other agreement,
document or certificate contemplated by this Agreement to be executed by the
Seller in connection with the consummation of the transactions contemplated by
this Agreement (the "Seller Documents"), and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the Seller
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action on the part
of the Seller. This Agreement has been, and each of the Seller Documents will be
at or prior to the Closing, duly and validly executed and delivered by the
Seller and (assuming the due authorization, execution and delivery by the other
parties hereto and thereto) this Agreement constitutes the legal, valid and
binding obligations of the Seller, enforceable against it in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors' rights and remedies generally, and subject
to Enforceability Caveats.

Ownership of the Bliss US Shares. The Seller owns the Bliss US Shares free and
clear of any and all Liens (other than transfer restrictions under applicable
securities laws).

Conflicts and Consents.

Except as set forth on Schedule 5.4(a) (and assuming the making of the filings
and notifications, and receipt of the consents, waivers, approvals, Orders,
Permits and authorizations, contemplated by Section 5.4(b)), none of the
execution and delivery by the Seller of this Agreement or the Seller Documents,
the consummation of the transactions contemplated hereby or thereby, or
compliance by the Seller with any of the provisions hereof or thereof, will (1)
conflict with, or result in any violation of or default (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
acceleration, modification, consent or cancellation under, any provision of (i)
the certificate of incorporation or by-laws of the Seller, (ii) any Contract to
which the Seller is a party, (iii) any Order of any Governmental Body applicable
to the Seller or by which any of the properties or assets of the Seller are
bound or (iv) any applicable Law, other than, in the case of clauses (ii), (iii)
and (iv), such conflicts, violations, defaults, terminations or cancellations
that would not restrict the Seller's ability to consummate the transactions
contemplated hereby or (2) result in the imposition of any Lien upon the Bliss
US Shares.

Except as set forth on Schedule 5.4(b), no consent, waiver, approval, Order,
Permit or authorization of, or declaration or filing with, or notification to,
any Governmental Body is required on the part of the Seller in connection with
the execution and delivery of this Agreement or the Seller Documents or the
compliance by the Seller with any of the provisions hereof or thereof, or the
consummation of the transactions contemplated hereby or thereby, other than (i)
compliance with the applicable requirements of the HSR Act and (ii) those the
failure of which to obtain or make would not restrict the Seller's ability to
consummate the transactions contemplated hereby.

Litigation

. There are no Legal Proceedings pending or, to the Knowledge of the Seller and
the Company, threatened, against the Seller that would restrict the Seller's
ability to consummate the transactions contemplated hereby.



Financial Advisors. No Person has acted, directly or indirectly, as a broker,
finder or financial advisor for the Seller in connection with the transactions
contemplated by this Agreement.



REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

Steiner US hereby represents and warrants to the Seller that each of the
statements contained in this Article VI and true, correct and complete as of the
date of this Agreement and will be true, correct and complete as of the Closing
Date as though made as of the Closing:

Organization and Good Standing. Steiner US is a corporation duly organized,
validly existing and in good standing under the laws of the state of Florida and
has all requisite corporate power and authority to own, lease and operate
properties and carry on its business. Steiner UK is a company duly organized,
validly existing and in good standing under the laws of the United Kingdom
(England and Wales) and has all requisite corporate power and authority to own,
lease and operate properties and carry on its business. Steiner Asia is a
company duly organized, validly existing and in good standing under the laws of
the British Virgin Islands and has all requisite company power and authority to
own, lease and operate properties and carry on its business. Steiner Leisure is
a corporation duly organized, validly existing and in good standing under the
laws of the Bahamas and has all requisite corporate power and authority to own,
lease and operate properties and carry on its business.

Authorization of Agreement. Each Purchaser has all requisite power and authority
to execute and deliver this Agreement and each other agreement, document or
certificate contemplated by this Agreement to be executed by each of them in
connection with the consummation of the transactions contemplated by this
Agreement (the "Purchaser Documents"), and to consummate the transactions
contemplated hereby. The execution and delivery of this Agreement and the
Purchaser Documents and the consummation of the transactions contemplated hereby
and thereby have been duly authorized by all requisite action on the part of
each Purchaser. This Agreement has been, and each of the Purchaser Documents
will be at or prior to the Closing, duly and validly executed and delivered by
each Purchaser and (assuming the due authorization, execution and delivery by
the other parties hereto and thereto) this Agreement constitutes the legal,
valid and binding obligations of each Purchaser, enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors' rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity).

Conflicts and Consents.

None of the execution and delivery by any Purchaser of this Agreement or the
Purchaser Documents, the consummation of the transactions contemplated hereby or
thereby, or compliance by any Purchaser with any of the provisions hereof or
thereof, will conflict with, or result in any violation of or default (with or
without notice or lapse of time, or both) under, or give rise to a right of
termination or cancellation under, any provision of (i) the certificate of
incorporation or by-laws of Steiner US or the formation and organizational
documents of either Foreign Subsidiary, (ii) any Contract to which any Purchaser
is a party, (iii) any Order of any Governmental Body applicable to any Purchaser
or by which any of the properties or assets of any Purchaser are bound or (iv)
any applicable Law other than other than, in the case of clauses (ii), (iii) and
(iv), such conflicts, violations, defaults, terminations or cancellations that
would not restrict any Purchaser's ability to consummate the transactions
contemplated hereby or (2) result in the imposition of any Lien upon the Shares.

Except compliance with the applicable requirements of the HSR Act and those the
failure of which to obtain or make would restrict any Purchaser's ability to
consummate the transactions contemplated hereby, no consent, waiver, approval,
Order, Permit or authorization of, or declaration or filing with, or
notification to, any Governmental Body is required on the part of any Purchaser
in connection with the execution and delivery of this Agreement or the Purchaser
Documents or the compliance by either of them with any of the provisions hereof
or thereof, or the consummation of the transactions contemplated hereby or
thereby.

Litigation

. There are no Legal Proceedings pending or, to the knowledge of the Purchaser,
threatened, against any Purchaser that would restrict such Purchaser's ability
to consummate the transactions contemplated hereby.



Investment Intention. Each Purchaser is acquiring the respective Shares for its
own account, for investment purposes and not with a view to the distribution
thereof in contravention of any Law. Each Purchaser is an "accredited investor"
as such term is defined in the rules promulgated under the Securities Act of
1933, as amended (the "Securities Act"), and has such knowledge and experience
in financial and business matters that it is capable of evaluating the merits
and risks of an investment in the Shares. Each Purchaser understands that the
Shares have not been registered under the Securities Act or any other securities
or "blue sky" law and cannot be sold unless subsequently registered or an
exemption from registration is available.

Financial Advisors. Seller will have no liability or obligation with respect to
any broker, finder or financial advisor for any Purchaser in connection with the
transactions contemplated by this Agreement.

Solvency

. Immediately after giving effect to the acquisition of the Shares and the
consummation of the other transactions contemplated by this Agreement (including
any financing or refinancing being entered into in connection therewith (it
being hereby acknowledged by the Purchaser that no financing is a condition to
the Purchaser's obligations under this Agreement)), and assuming the accuracy of
the representations set forth in
Sections 4.6
and
4.7
hereof: (a) the Purchaser will not be insolvent, and; (b) the Purchaser and the
Company and the Subsidiaries will be able to pay their debts and obligations as
they become due. In completing the transactions contemplated by this Agreement,
the Purchaser does not intend to hinder, delay or defraud any present or future
creditors of the Purchaser or the Company or the Subsidiaries.



Shareholder Approval

. The transactions contemplated hereby do not require the approval of the
shareholders of Steiner Leisure.



Acknowledgment

. Notwithstanding anything to the contrary, the Purchaser acknowledges and
agrees that: none of the Company, the Subsidiary Seller or the Seller is making
any representations or warranties whatsoever, express or implied, beyond those
expressly given by the Seller in
Article IV
,
Article V
(as modified by the Schedules) and in any other document or certificate executed
by the Seller in connection with this transaction, and the Purchaser has been
not induced by, or relied upon, any representations, warranties, statements or
forecasts (written or oral, express or implied, or otherwise), made by any
Person, that are not expressly set forth in
Article IV
,
Article V
of this Agreement (as modified by the Schedules) and in any other document or
certificate executed by Seller in connection with this transaction.





COVENANTS

Access to Information.

Prior to the Closing, the Purchaser shall be entitled, through its officers and
representatives (including its legal advisors and accountants), to make such
additional reasonable investigation of the businesses and operations of the
Company and the Subsidiaries and such additional reasonable examination of the
books and records of the Company and the Subsidiaries as the Purchaser
reasonably requests. Any such investigation and examination shall be conducted
during regular business hours upon reasonable advance notice and under
reasonable circumstances. The Company shall cause the employees and other
representatives of the Company and the Subsidiaries to cooperate reasonably with
the Purchaser and the Purchaser's representatives in connection with such
investigation and examination, and the Purchaser and its representatives shall
cooperate with the Company and its representatives and shall use reasonable
efforts to minimize any disruption to the business of the Company and its
Affiliates. Notwithstanding anything herein to the contrary, (i) such
investigation or examination need not be permitted to the extent that it would
require the Company or any of the Subsidiaries to disclose any information
subject to attorney-client privilege or to disclose any information in violation
of any applicable Law or in violation of any confidentiality obligation to which
Seller or any of its Subsidiaries is bound, and (ii) prior to the Closing,
without the prior written consent of the Seller, which shall not be unreasonably
withheld, the Purchaser shall not contact any (A) manufacturer, supplier,
vendor, co-branding partner, retail distribution customer, or spa location
owner, landlord or lessor, of the Company or the Subsidiaries, or any Person
identified on the Schedules to this Agreement other than Schedule 7.1(a)(ii)(A),
with respect to the Company or the Subsidiaries or the businesses, operations,
Contracts or affairs of the Company or the Subsidiaries or (B) employee of the
Seller (with respect to the Company or the Subsidiaries or the businesses,
operations, Contracts or affairs of the Company or the Subsidiaries) or of the
Company or the Subsidiaries (other than any individual listed on Schedule
7.1(a)(ii)(B)).

Purchaser acknowledges that the information provided to it in connection with
this Agreement and the transactions contemplated hereby is subject to the terms
of the Confidentiality Agreement, the terms of which are incorporated herein by
reference.

For a period of three years after the Closing, the Purchaser shall give the
Seller reasonable access during the Purchaser's regular business hours upon
reasonable advance notice and under reasonable circumstances to books and
records transferred to the Purchaser to the extent necessary for the preparation
of financial statements or regulatory filings. For a period of three years after
the Closing, the Seller shall give the Purchaser reasonable access (and the
ability to make copies) during the Seller's regular business hours upon
reasonable advance notice and under reasonable circumstances to books and
records of the Seller (including, but not limited to, electronic records)
pertaining to individuals who were employees of the Company and/or its
Subsidiaries prior to the Closing Date.

Following the date hereof until the Closing, Seller agrees that it shall
promptly provide Purchaser with copies of any notices received by Seller,
Company or its Subsidiaries under any Leases.

Conduct of the Business Pending the Closing. Prior to the Closing, except (a) as
set forth on Schedule 7.2, (b) as required by applicable Law, (c) as otherwise
contemplated by this Agreement or (d) with the prior written consent of the
Purchaser (which consent shall not be unreasonably withheld, delayed or
conditioned), (1) the Company shall, and shall cause the Subsidiaries to,
conduct the respective businesses of the Company and the Subsidiaries in the
ordinary course of business and (2) the Company shall not, and shall not permit
the Subsidiaries to:

issue or sell any shares of capital stock, limited liability company membership
interests or other equity ownership interests, of the Company or any of the
Subsidiaries, or grant options, warrants or other rights to purchase any shares
of capital stock, limited liability company membership interests or other equity
ownership interests of the Company or any of the Subsidiaries;

increase in any material respect the compensation payable by the Company or any
of the Subsidiaries to any of its officers or employees, other than (A) as
required pursuant to applicable Law, (B) as required by the terms of Contracts
or employee benefit plans or arrangements in effect on the date of this
Agreement and (C) increases in salaries, wages and benefits of employees made in
the ordinary course of business (provided that payments of bonuses consistent
with past practice shall not constitute an increase in compensation);

sell any of its material properties or assets, except (A) sales of inventory in
the ordinary course of business, (B) pursuant to Contracts in effect on the date
of this Agreement, (C) dispositions of obsolete or worthless assets or
(D) transfers among the Company and the Subsidiaries;

subject any of its properties to a Lien, except for Permitted Exceptions;

make capital expenditures in excess of $50,000 in the aggregate for the Company
and the Subsidiaries taken as a whole during any three-consecutive-month period,
except (A) as budgeted in the Company's current capital expenditure plan that
was made available to the Purchaser or (B) in the ordinary course of business;

make any acquisition (including by merger) of the capital stock, or a division
or (except in the ordinary course of business) other material portion of the
assets, of any other Person for consideration in excess of $50,000;

enter into any merger or consolidation with any Person;

adopt a plan or agreement of complete or partial liquidation or dissolution;

incur any indebtedness for borrowed money (excluding inter-company transactions
with Affiliates that will be settled at or prior to Closing);

fail to pay any maintenance fees required to maintain any of the registrations
for Intellectual Property Rights that are owned by Company or the Subsidiaries;

otherwise engage in any practice, take any action, or enter into any transaction
of the sort described in Section 4.8 above; or

cause or permit any of the Real Property Leases or any agreement entered into in
connection therewith, including without limitation any construction or
non-disturbance agreement, to be amended, modified, extended, renewed or
terminated, nor shall the Company or the Subsidiaries enter into any agreement
in connection with the Real Property Leases (including agreements for or with
respect to improvements or alterations and including the acceptance of
punchlists), or into any new lease, sublease, license or other agreement for the
use or occupancy of any real property, without the prior written consent of
Purchaser not to be unreasonably withheld.

agree to do anything prohibited by this Section 7.2.

Without limiting the foregoing, the Seller agrees that it shall use reasonable
best efforts to cause all obligations for construction (under all Leases or
other agreements) which are required to be performed prior to the Closing to be
so performed as of the Closing.

Consents; Other Third Party Matters.

Seller will cause Company and each of its Subsidiaries to give any notices to
third parties, and will cause Company and each of its Subsidiaries to use its
commercially reasonable efforts to obtain any third party consents referred to
in Section 4.5, including those set forth on Schedules 4.5(a) and 4.5(b).
Without limiting the generality of this Section 7.3, if a consent or approval is
required by any party under any Contract or Permit in connection with the
performance of this Agreement and the consummation of the transactions
contemplated hereby and is not obtained on or before the Closing or if an
attempted assignment of any Contract or Permit is ineffective, Seller shall
cooperate with Purchaser at Seller's expense in any commercially reasonable
arrangement requested by Purchaser to provide for the Company, any Subsidiary or
Purchaser (as applicable) the benefits under any such Contract or Permit;
provided the foregoing shall not be deemed to imply that Purchaser has waived
any condition to Closing with respect to any such consent. Purchaser shall use
its commercially reasonable efforts to cooperate with Seller in obtaining any
such consents; but shall not be obligated to incur any out-of-pocket costs or
expenses in such efforts. Notwithstanding the foregoing, the parties hereto
agree and acknowledge that the filing fee required by the HSR Act in connection
with the filings to be made by Purchaser and Seller thereunder shall be paid 50%
by Purchaser and 50% by Seller.

The parties shall cooperate to cause the Seller and its subsidiaries (other than
the Company and the Subsidiaries) to be released from all liability ("Guarantee
Release") under the guarantees in favor of the business of the Company and the
Subsidiaries listed on Schedule 7.3(b) (the "Seller Guarantees"), including by
the Purchaser offering to the respective beneficiaries of the Seller Guarantees
replacement guarantees from the Purchaser and its Affiliates (but Purchaser
shall in no way be obligated to offer or post letters of credit, collateral, or
other credit support to obtain such Guarantee Releases.) If, notwithstanding the
parties' efforts as required above, any Guarantee Release shall not have been
obtained prior to the Closing, the Purchaser shall cause to be delivered to the
Seller, as beneficiary, at the Closing an indemnification agreement and
guarantee, dated and effective as of the Closing Date and in form and substance
reasonable satisfactory to the Seller and from a creditworthy obligor as shall
be satisfactory to the Seller (collectively, "Backstop Documents"), pursuant to
which the Seller and its Affiliates shall, from and after the Closing, be
indemnified, reimbursed and held harmless from any and all liabilities, losses,
claims, costs and expenses under or arising out of the Seller Guarantees. From
and after the Closing, except as set forth on Schedule 7.3(b), the Purchaser
shall not permit any Contract for which there is a Seller Guarantee to be
renewed, extended, amended or modified unless (i) the amendment or modification
involves payments of less than $25,000 and does not involve any renewal or
extension of the term or (ii) the Purchaser obtains and delivers to the Seller
the related Guarantee Release duly executed by the beneficiaries of the related
Seller Guarantee.

The Company and the Subsidiaries shall use commercially reasonable efforts to
obtain an estoppel certificate with respect to each of the Real Property Leases,
dated no more than 45 days prior to the Closing Date, from the other party to
such Real Property Lease, in form and substance satisfactory to Purchaser (the
"Estoppel Certificates") and a non-disturbance agreement with respect to each of
the Real Property Leases for the Real Property Leases, in form and substance
satisfactory to Purchaser, from each lender encumbering any real property
underlying the real property for such Real Property Lease, from each superior
landlord under any superior lease (if one satisfactory to Purchaser does not
already exist), and from any condominium associations (the "Non-Disturbance
Agreements").

Regulatory Approvals.

Each of the parties hereto shall cooperate with the other parties and use their
respective reasonable best efforts to promptly (i) take, or cause to be taken,
all actions, and do, or cause to be done, all things, necessary, proper or
advisable to cause the conditions to Closing to be satisfied as promptly as
practicable and to consummate the Closing in the most expeditious manner
practicable, including preparing and filing promptly and fully all documentation
to effect all necessary filings, notices, petitions, statements, registrations,
submissions of information, applications and other documents (including any
required or recommended filings under applicable Antitrust Laws), and (ii)
obtain all approvals, consents, registrations, permits, authorizations and other
confirmations from any Governmental Body or third party necessary, proper or
advisable to consummate the transactions contemplated by this Agreement. For
purposes hereof, "Antitrust Laws" means the Sherman Act, as amended, the Clayton
Act, as amended, the HSR Act, the Federal Trade Commission Act, as amended, and
all applicable non-U.S. laws intended to prohibit, restrict or regulate actions
or transactions having the purpose or effect of monopolization or restraint of
trade or lessening of competition through merger or acquisition. In furtherance
and not in limitation of the foregoing, each party hereto agrees to make an
appropriate filing of a Notification and Report Form pursuant to the HSR Act
with respect to the transactions contemplated by this Agreement as promptly as
practicable and in any event within ten Business Days of the date hereof and to
supply as promptly as practicable any additional information and documentary
material that may be requested pursuant to the HSR Act and use its reasonable
best efforts to take, or cause to be taken, all other actions consistent with
this Section 7.4 necessary to cause the expiration or termination of the
applicable waiting periods under the HSR Act (including any extensions thereof)
as soon as practicable (including by requesting early termination of the waiting
period under the HSR Act). Notwithstanding the foregoing, nothing contained
herein shall require the Purchaser or its Affiliates to dispose of any assets or
modify its business in order to satisfy any conditions for approval by any
Governmental Body under the Antitrust Laws.

Each of the parties hereto shall use its reasonable best efforts to (i)
cooperate in all respects with each other in connection with any filing or
submission with a Governmental Body in connection with the transactions
contemplated by this Agreement and in connection with any investigation or other
inquiry by or before a Governmental Body relating to the transactions
contemplated by this Agreement, including any such proceeding initiated by a
private party, and (ii) keep the other party reasonably informed in all material
respects and on a reasonably timely basis of any material communication received
by such party from, or given by such party to, the FTC, the Antitrust Division
of the Department of Justice, or any other Governmental Body, in each case
regarding any of the transactions contemplated by this Agreement.

Further Assurances; Etc. Subject to, and not in limitation of, Section 7.3 and
Section 7.4, each of the parties shall use its commercially reasonable efforts
to (i) take all actions necessary or appropriate to consummate the transactions
contemplated by this Agreement and (ii) cause the fulfillment at the earliest
practicable date of all of the conditions to their respective obligations to
consummate the transactions contemplated by this Agreement.

Preservation of Records; Litigation Support. The Seller and the Purchaser agree
that each of them shall preserve and keep the business records held by them
relating to the Company and the Subsidiaries for a period of seven years from
the Closing Date. Following the Closing, in the event and for so long as any
party actively is contesting or defending against any action, suit, proceeding,
hearing, investigation, charge, complaint, claim, or demand in connection with
any fact, situation, circumstance, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving the Company or any of the Subsidiaries, each of
the other parties will cooperate with it and its counsel in the contest or
defense, make available their personnel, and provide such testimony and access
to their books and records as shall be necessary in connection with the contest
or defense, all at the sole cost and expense of the contesting or defending
party (unless the contesting or defending party is entitled to indemnification
therefor herein).

Publicity.

None of the Seller, the Subsidiary Seller, the Company or Purchaser shall issue
any press release or public announcement concerning this Agreement or the
transactions contemplated hereby without obtaining the prior written approval of
the other party hereto, which approval will not be unreasonably withheld or
delayed, unless, in the sole judgment of the Seller or the Purchaser, as
applicable, disclosure is otherwise required by applicable Law or by the
applicable rules of any stock exchange on which the Seller or the Purchaser
lists securities, provided that, to the extent permitted by applicable Law, the
party intending to make such release shall use its commercially reasonable
efforts consistent with such applicable Law to consult with the other party with
respect to the timing and content thereof.

Each of Purchaser, the Company, the Seller and the Subsidiary Seller agree that
the terms of this Agreement shall not be disclosed or otherwise made available
to the public and that copies of this Agreement shall not be publicly filed or
otherwise made available to the public, except where such disclosure,
availability or filing is required by applicable Law and then only to the extent
required by such Law.

Use of Names. Subject to any applicable provisions in the Post-Closing
Agreements, each of Seller on the one hand, and Purchaser and its Subsidiaries
(including the Company and its Subsidiaries following the Closing) on the other
hand, agrees that, (a) it shall have no right to use any mark of the other party
or any name confusingly similar thereto, and (b) will not at any time hold
itself out as having any affiliation or relationship with, or endorsement from,
the other party.

Employee Benefits

.



The Purchaser agrees that individuals who are employed by the Company or any
Subsidiary of the Company immediately prior to the Closing Date shall remain
employees of the Company or such Subsidiary of the Company as of the Closing
Date (each such employee, a "Company Employee"); provided, however, that nothing
contained herein shall confer upon any Company Employee the right to continued
employment by the Company or such Subsidiary for any period of time after the
Closing Date which is not otherwise required by applicable Law; and provided,
further, that subject to applicable Laws or contracts, the Company shall have
the right to dismiss any or all Company Employees at any time, with or without
cause, and to change the terms and conditions of their employment (including
compensation and employee benefits provided to them). To the extent permitted by
applicable law, for purposes of vesting, eligibility (including for commissions,
bonuses, incentive pay and participation in retirement plans) and for
calculating paid time off (including vacation, sick and personal time),
severance and an employer's contribution rate (if applicable) under the employee
benefit plans, policies and arrangements of the Purchaser and its Affiliates
covering any Company Employee (the "Purchaser Plans"), each Company Employee
shall be credited with his or her period of service with the Company and the
Subsidiaries and their respective predecessors before the Closing Date, to the
extent credited under any similar type of employee benefit plan, policy or
arrangement applicable to such Company Employee immediately prior to the Closing
Date and to the extent permitted by the Purchaser Plans and applicable Law,
provided that the foregoing shall not apply to the extent that its application
would result in a duplication of benefits with respect to the same period of
service.

To the extent permitted by applicable law, the Purchaser agrees that the Company
Employees will be eligible to participate in any Purchaser employee benefit
plans that are otherwise available to U.S. employees of Purchaser, if any, on
terms substantially similar to those provided to similarly situated employees of
the Purchaser (provided that employees of different Purchaser Subsidiaries may
not be deemed similarly situated by Purchaser is its sole discretion), and that
the Company Employees will not be treated as "new" employees for purposes of any
exclusions or waiting periods under any health or similar plan of the Purchaser
or any Subsidiary of the Purchaser for a pre-existing medical condition to the
extent such condition was waived under the corresponding Company Benefit Plan,
and will make appropriate arrangements with its insurance carrier(s) to ensure
such result.

The Purchaser acknowledges and agrees that, as of the Closing, the Purchaser or
its Affiliates shall be solely responsible for and shall perform or otherwise
satisfy (subject to any indemnification obligations of the Seller under Article
IX hereof) any and all obligations arising under or relating to the collective
bargaining agreements or arrangements set forth in Schedule 4.15, including all
ancillary agreements thereto, and that Seller and its Affiliates shall not have
any responsibility or liability with respect to such agreements or arrangements
other than liability pursuant to indemnification obligations as set forth in
Article IX.

The Purchaser shall be solely responsible to provide and to pay, to the extent
such obligations have been properly disclosed to Purchaser and are accrued as
liabilities in the calculation of Final Working Capital, (i) cash incentive
compensation and/or bonuses to Company Employees with respect to any performance
periods that have not ended on or prior to the Closing Date, including with
respect to the portion of the performance period prior to the Closing Date, (ii)
accrued and unpaid salaries or wages as of the Closing Date, (iii) unused
vacation or other paid time off to the extent earned as of the Closing Date, and
(iv) any and all educational or training assistance for Company Employees for
academic or training periods that have not been completed as of the Closing Date
in accordance with the terms of the applicable educational or training program
(a summary of which has been provided to the Purchaser).

The Seller shall be solely responsible for and shall indemnify the Purchaser for
all liabilities arising under Section 412 or 430 of the Code, or Section 302 or
Title IV of ERISA, solely by reason of the Company and its Subsidiaries being
treated through the Closing Date as a member of a group under common control
under Section 4001(a)(3) that includes the Seller.

The parties acknowledge that the transactions provided for in this Agreement may
result in obligations on the part of Seller and one or more of the Parent Plans
to comply with COBRA. Seller and each Parent Plan shall comply with the
requirements of such laws. The parties expressly agree that Purchaser, Company
and its Subsidiaries (or any of their health plans) shall have no responsibility
for compliance with such health care continuation requirements, (a) for
qualified beneficiaries who previously elected to receive continued coverage
under the Parent Plans or who elect to receive continued coverage or (b) with
respect to those employees or former employees of Seller who may become eligible
to receive such continued coverage as a result of the transactions provided for
in this Agreement.

At Closing, Seller shall transfer and Purchaser shall accept any funds
represented by account balances of the Company Employees with respect to
Seller's cafeteria plan (including health care flexible spending accounts and
dependent care flexible spending accounts) (the "FSA Funds"). If necessary,
Seller shall instruct and direct its cafeteria plan administrator to transfer
the FSA Funds to the administrator to be named by the Purchaser. Seller's
employees shall be permitted to incur, and submit to Seller's FSA administrator
for reimbursement, FSA expenses up and including the Closing Date.

Notwithstanding any other provision of this Agreement, prior to the Closing,
Seller shall take such action as is necessary in relation to the transactions
contemplated by this Agreement under the terms of the collective bargaining
agreement applicable to "Bliss 49," including providing such notice as may be
required to the applicable collective bargaining representatives of such
location, and Purchaser or an appropriate Subsidiary of Purchaser shall agree to
assume and be bound by and shall cause any successor to agree to assume and be
bound by such collective bargaining agreement as of the Closing. 

Tax Matters

.



Pre-Closing Tax Covenants

. During the period from the date of this Agreement to the Closing Date, the
Seller shall or shall cause the Company and each of its Subsidiaries to:



prepare fully and timely file all Tax Returns of the Company, the Subsidiaries
or in respect of or including the business or activities of the Company or any
Subsidiary, and pay all Taxes due and payable in respect of such Tax Returns,
required to be filed on or before the Closing Date ("Post-Signing Returns");

properly reserve (and reflect such reserve in their books and records and
financial statements), for all Taxes payable by them for which no Post-Signing
Return is due prior to the Closing Date in a manner consistent with past
practice;

promptly notify the Purchaser of any legal action or audit pending against the
Company or any of its Subsidiaries in respect of any Tax matter, and not settle
or compromise any such legal action or audit, or consent to any extension or
waiver of the limitations period applicable to any Tax claim or assessment,
without the Purchaser's prior consent which consent shall not be unreasonably
withheld or delayed, provided, however, for the avoidance of doubt, in the case
of any consolidated, combined, unitary or similar Tax Return that includes
Seller and/or its Affiliates (other than Tax Returns including only the Company
and/or its Subsidiaries), the Seller shall be permitted to settle or compromise
any such legal action or audit, or consent to any extension or waiver of the
limitations period applicable to any Tax claim or assessment in Seller's
discretion.;

not make or revoke any material Tax election, or adopt or change a Tax
accounting method or period without the Purchaser's prior consent, which consent
shall not be unreasonably withheld or delayed, provided, however, for the
avoidance of doubt, Seller shall be entitled to make or revoke any tax election
or adopt or change a Tax accounting method in the case of any consolidated,
combined, unitary or similar Tax Return that includes Seller and/or its
Affiliates (other than Tax Returns including only the Company and/or its
Subsidiaries); and

terminate any tax allocation agreement, tax sharing agreement or other similar
agreement to which the Company or any Subsidiary is a party such that there are
no further liabilities or obligations of the Company or any of its Subsidiaries
thereunder, including a termination of the Tax Sharing Agreement with respect to
the Company and each Subsidiary governed by such Tax Sharing Agreement pursuant
to Section 6.5 thereof.

Tax Indemnity

. After the Closing the Seller hereby agrees to indemnify and hold the Purchaser
Indemnified Parties harmless from and against any and all Taxes and other
related Losses arising from or related to, without duplication: (i) breaches of
the covenants contained in Section 7.10; (ii) to the extent not paid prior to
the Closing, including estimated tax payments, all Taxes (or the nonpayment
thereof) of the Company and its Subsidiaries for all taxable periods ending on
or before the Closing Date ("
Pre-Closing Periods
"), and the portion through the end of the Closing Date for any Straddle Period,
(together the "
Pre-Closing Tax Periods
"); and (iii) Taxes imposed on the Company or any Subsidiary with respect to any
Pre-Closing Tax Periods pursuant to any obligation (whether legal, as a
transferee, contractual, or otherwise) to contribute to the payment of a Tax
determined on a consolidated, combined or unitary or other group basis with
respect to a group of corporations or entities that includes or included the
Company or any of its Subsidiaries at any time before the Closing, including any
such obligation arising under Treasury Regulations Section 1.1502-6 or similar
provision of state, local or foreign Law;
provided, howeve
r, that Seller shall be liable under this
Section 7.10(b)
only to the extent that such Taxes exceed the amount, if any, of such Taxes that
were treated as a current liability in the determination of Final Working
Capital.



Tax Return Preparation

.



Entirely Pre-Closing Tax Returns

. The Seller shall control the preparation of all Tax Returns for or including
the Company and the Subsidiaries for all Pre-Closing Tax Periods ("
Pre-Closing Tax Returns
") (which, for the avoidance of doubt, shall not include the portion of a
Straddle Period that ends on the Closing Date, which shall be governed by
Section 7.10(c)(ii)
below). Such Tax Returns shall be prepared in a manner consistent with past
practice for such Tax Returns or applicable Law. With respect to any Pre-Closing
Tax Returns required to be filed after the Closing, at least twenty (20) days
prior to the earlier of the due date for such Tax Returns (including extensions)
or the anticipated date of filing such Tax Returns, the Seller shall provide a
draft of all such Tax Returns to the Purchaser for its review; provided,
however, that in the case of any consolidated, combined, unitary or similar Tax
Return that includes the Seller and/or its Affiliates, only the portion of such
Tax Return as relates solely to the Company and its Subsidiaries, shall be
provided to Purchaser for its review and comment. Purchaser shall provide Seller
any comments within ten (10) days following receipt of such draft Tax Returns.
Seller shall consider in good faith any comments of Purchaser with respect to
such Pre-Closing Tax Returns, but, for the avoidance of doubt, Purchaser shall
control the content (including tax elections) of the Pre-Closing Tax Returns.
With Respect to any Pre-Closing Tax Return that includes solely the Company
and/or any of its Subsidiaries, such Tax Returns shall not be filed without the
consent of the Purchaser, which consent shall not be unreasonably withheld or
delayed. Upon the request of the Seller, the appropriate officer of the Company
and/or its Subsidiaries shall cooperate with the Seller, in such preparation.
For any such Tax Returns that are filed on behalf of (and not by) the Company
and any of its Subsidiaries, the Seller shall timely pay to the appropriate
Taxing Authority all amounts shown due on such Tax Returns less the amount, if
any, of such Taxes that were treated as a current liability in the determination
of the Final Working Capital. For any such Tax Returns that are required to be
filed by the Company or any of the Subsidiaries, the Seller shall pay to the
Purchaser all amounts shown due on such Tax Returns within ten (10) days prior
to the due date for filing such Tax Returns less the amount, if any, of such
Taxes that were treated as a current liability in the determination of the Final
Working Capital. If such amounts have been timely received, the Company and/or
the relevant Subsidiaries shall sign and file such Tax Returns prior to the due
date of the finalized Tax Return.



Other Tax Returns

. Except as provided in
Section 7.10(c)(i)
above, the Purchaser shall have the exclusive authority and obligation to
prepare and timely file, or cause to be prepared and timely filed, all Tax
Returns

of the Company and the Subsidiaries;
provided, however
, that (i) the Purchaser shall provide the Seller with draft Tax Returns for the
Company and the Subsidiaries

required to be prepared by the Purchaser pursuant to this sentence for a
Straddle Period (as defined in
Section 7.10(d)
) at least twenty (20) days

prior to the earlier of the due date for filing such Tax Returns (including
extensions) or the anticipated date of filing such Tax Returns, together with a
statement setting forth the amount of Tax for which the Seller may be
responsible pursuant to
Section 7.10(b)
(the "
Tax Statement
")
provided, however,
that the Purchaser shall not be required to provide the Seller with a draft of
any Tax Returns for real or personal property Taxes if the Tax shown due
attributable to the Pre-Closing Tax Period does not exceed the amount of such
Tax that was treated as a current liability in the determination of Final
Working Capital, (ii) within ten (10) days following receipt of such draft Tax
Returns, the Seller shall notify the Purchaser of the existence of any objection
the Seller may have to any items set forth on such draft Tax Returns or Tax
Statement, and (iii) if, after consulting in good faith, the Purchaser and the
Seller

are unable to resolve such objection(s), such objection(s) shall be referred to
an independent accounting firm mutually acceptable to the Purchaser and the
Seller for resolution on a basis consistent with the past practices of the
Company and the Subsidiaries with respect to such items. If such independent
accounting firm is unable to make a determination with respect to any disputed
item within five (5) days prior to the due date for the filing of the Tax Return
in question, then the Purchaser may file such Tax Return on the due date
therefor without such determination having been made and without the Seller's
consent. Notwithstanding the filing of such Tax Return, such independent
accounting firm shall make a determination with respect to any disputed item,
and the amount of Taxes for which the Seller is responsible under
Section 7.10(b)
shall be as determined by such independent accounting firm. The fees and
expenses of such independent accounting firm shall be paid in the same manner as
the costs of the Independent Accountant are borne under
Section 2.4(d)
. If a Tax Return for a Straddle Period is not referred to an independent
accounting firm under this
Section 7.10(c)
, then the Seller shall pay to the Purchaser the amount for which the Seller is
responsible under
Section 7.10(b)
within five (5) days prior to the due date for such Tax Return. If a Tax Return
for a Straddle Period is referred to an independent accounting firm under this
Section 7.10(c)
, then the Seller shall pay to the Purchaser the amount for which the Seller is
responsible under
Section 7.10(b)
within five (5) days following the determination of such independent accounting
firm. Neither Purchaser nor any of its Affiliates (including, after the Closing,
the Company and the Subsidiaries) shall, without the prior written consent of
Seller, make or change any Pre-Closing Tax Period election of or with respect to
the Company and/or any Subsidiary or amend, refile or otherwise modify (or grant
an extension of any applicable statute of limitations with respect to) any Tax
Return of the Company and/or any Subsidiary for a Pre-Closing Tax Period
(including a portion of a Straddle Period).



Amendments to Tax Returns

. Seller shall not be permitted to amend any Tax Return filed (or caused to be
filed) by Seller pursuant to
Section 7.10(c)(i)
, if such Tax Return includes only the Company and/or any if its Subsidiaries,
without the consent of the Purchaser, which consent will not be unreasonably
withheld. Seller shall be entitled to amend any Tax Return filed (or caused to
be filed) by Seller pursuant to
Section 7.10(c)(i)
hereof if such Tax Return is a consolidated, unitary or similar Tax Return that
includes the Seller and/or its Affiliates (other than Tax Returns including only
the Company and/or any of the Company's Subsidiaries),
provided, however,
that the Seller shall provide to the Purchaser a draft of the portion of such
amended Tax Return as relates solely to the Company and its Subsidiaries for the
Purchaser's review and comment. The Seller shall consider in good faith any
comments of the Purchaser with respect to such Tax Returns. Purchaser, the
Company and the Subsidiaries shall be entitled to amend any Tax Return for any
taxable periods filed by any of them pursuant to
Section 7.10(c)(ii)
hereof, and for the avoidance of doubt shall not be permitted to amend any Tax
Returns filed or caused to be filed by Seller pursuant to
Section 7.10(c)(i)
; provided, however that the amendments by Purchaser, the Company, and the
Subsidiaries of any Tax Return for a Straddle Period shall be subject to the
consent of Seller, such consent not to be unreasonably withheld or delayed.



Straddle Periods.

For purposes of
Section 7.10(b)
and the other provisions of this Agreement, in the case of any taxable period
that includes (but does not end on) the Closing Date (a "
Straddle Period
"), the amount of any Taxes based on or measured by income or receipts of the
Company and the Subsidiaries for the Pre-Closing Tax Period (as defined in
Section 7.10(b)
) shall be determined based on an interim closing of the books as of the close
of business on the Closing Date (provided that depreciation and amortization
deductions shall be apportioned between the period ending on the Closing Date
and the period after the Closing Date in proportion to the number of days in
each such period), and the amount of other Taxes of the Company and the
Subsidiaries for a Straddle Period that relates to the Pre-Closing Tax Period
shall be deemed to be the amount of such Tax for the entire taxable period
multiplied by a fraction the numerator of which is the number of days in the
taxable period ending on the Closing Date and the denominator of which is the
number of days in such Straddle Period. The Purchaser shall indemnify Seller for
the Taxes for periods beginning after the Closing Date, and Taxes resulting
directly or indirectly from any transaction not in the ordinary course of
business occurring on the Closing Date after the Closing including Taxes
resulting from any such payments. Seller and Purchaser agree to report all
transactions (other than (i) any transactions described in
Section 7.11
, (ii) the sale of the Foreign Subsidiaries, and (iii) the distributions of the
UK Purchase Price and the Asia Purchase Price to the Company and then to the
Seller, all of which shall be included on the Seller's Federal Income Tax
Return), not in the ordinary course of business occurring on the Closing Date or
after the Closing on the Purchaser's (or the Company's stand alone) Federal
Income Tax Return to the extent permitted under Treas. Reg. 1.1502-76(b). The
Purchaser, the Seller, the Company and the Subsidiaries shall, to the extent
permitted by applicable Law, elect with the relevant Governmental Body to treat
for all purposes the Closing Date as the last day of a taxable period of the
Company and the Subsidiaries.



Cooperation on Tax Matters

. The Purchaser, the Seller, the Company and the Subsidiaries shall cooperate
fully, as and to the extent reasonably requested by each other in connection
with the filing of Tax Returns pursuant to this
Section 7.10
and any audit, inquiry, litigation or other proceeding with respect to Taxes,
provided
that out of pocket expenses arising from such cooperation shall be the
responsibility of the requesting party. Such cooperation shall include the
retention and (upon the other party's request) the provision, of records and
information which are reasonably relevant to any such audit, inquiry, litigation
or other proceeding and making employees available on a mutually convenient
basis to provide additional information and explanation of any material provided
hereunder. Seller shall be entitled to make copies of books, records and other
information relating to the filing of such Tax Returns or any audit, inquiry,
litigation or other proceeding with respect to Taxes.



Tax Audits

.



The Purchaser shall promptly notify the Seller upon receipt by the Purchaser or
any Affiliate of the Purchaser (including the Company or the Subsidiaries) of
written notice of any inquiries, claims, assessments, audits or similar events
with respect to Taxes relating to a Pre-Closing Tax Period, other than the
portion of a Straddle Period that ends on the Closing Date, which shall be
governed by Section 7.10(f)(ii) below (any such inquiry, claim, assessment,
audit or similar event to the extent relating to a Pre-Closing Tax Period other
than the portion of a Straddle Period that ends on the Closing Date, a "Tax
Matter"); provided that the failure of the Purchaser to provide such notice
shall not release, waive or otherwise affect the Seller's obligations with
respect to such Tax Matter or Tax Matters except to the extent that the Seller
is prejudiced as a result of such failure. The Seller, at the Seller's sole
expense, shall have the authority (and the Purchaser shall cause the Company and
the Subsidiaries to provide the Seller's tax advisors with the appropriate
powers of attorney) to represent the interests of the Company and the
Subsidiaries with respect to any Tax Matter before the IRS or any other
Governmental Body and shall have the right to control the defense of any Tax
Matter, including responding to inquiries, filing Tax Returns and contesting,
defending against and resolving any assessment for additional Taxes or notice of
Tax deficiency or other adjustment of Taxes of, or relating to, a Tax Matter;
provided that the Seller shall not settle or compromise any Tax Matter of the
Company, the Subsidiaries or with respect to Seller's consolidated, combined,
unitary or similar group in respect of the business or activities of the Company
or any Subsidiary, in a manner that is reasonably likely to adversely affect the
Company's, any of its Subsidiaries', or their consolidated, combined, unitary,
or similar group's liability for Taxes, for a period ending after the Closing
without the consent of the Purchaser, which consent will not be unreasonably
withheld or delayed. The Seller shall keep the Purchaser fully and timely
informed with respect to the commencement, status and nature of any Tax Matter.
The Seller shall, in good faith, allow the Purchaser to make comments to the
Seller regarding the conduct of or positions taken in any such proceeding. The
Purchaser, the Company, or the relevant Subsidiary shall be entitled to control
the defense of any such Tax Matter (at the Seller's expense) to the extent the
Seller does not exercise its right to control such Tax Matter pursuant to this
Section 7.10(f)(i). The Purchaser shall also be permitted to attend meetings
relating to any such Tax Matter conducted by the Seller, at the Purchaser's own
expense if such Tax Matter involves solely the Company and/or any of its
Subsidiaries.

The Purchaser shall have the sole right to control any audit or examination by
any Governmental Body, initiate any claim for refund or amend any Tax Return,
and contest, resolve and defend against any assessment for additional Taxes,
notice of Tax deficiency or other adjustment of Taxes of, or relating to, the
income, assets or operations of the Company and the Subsidiaries for all taxable
periods ending after the Closing Date, provided that for a Straddle Period or
any other matter that would materially adversely affect the Seller, the
Purchaser shall (i) keep the Seller fully and timely informed with respect to
such proceedings, (ii) in good faith, allow the Seller to make comments to the
Purchaser regarding the conduct of or positions taken in any such proceeding,
(iii) allow the Seller to participate at its own expense in any such proceeding,
and (iv) not enter into any settlement or compromise without the prior written
consent of the Seller, which consent shall not unreasonably be withheld or
delayed.

The Seller shall pay to the Purchaser all amounts for which the Seller is
responsible under Section 7.10(b) within fifteen (15) days following the
settlement or other conclusion or resolution of any claim or proceeding
described in this Section 7.10(f).

The provisions of this Section 7.10(f) and not the provisions of Section 9.4(b),
shall govern claims relating to Taxes.

Section 338 Elections

. Neither the Purchaser nor the Company shall make (or permit to be made) any
election under Section 338 of the Code with respect to the acquisition of the
Company and/or the Subsidiaries.



Tax Attributes

. Notwithstanding anything to the contrary contained herein: (i) no claim for
loss related to or arising from (A) the value or condition of any tax asset
(e.g., net operating loss carry forward) of the Company or its Subsidiaries or
(B) the ability of Purchaser, the Company, Subsidiaries, their Affiliates to
utilize such tax asset following the Closing, shall be subject to a claim for
recovery by any Indemnified Party hereunder; and (ii) any Losses indemnifiable
under
Section 7.10
or
Article IX
shall be reduced in amount by any Tax benefits actually realized by any
Indemnified Party. A Tax benefit will be considered to be "actually utilized"
when it results in a refund of Taxes previously paid or reduces the amount of
Taxes currently payable by an Indemnified Party, assuming that
the Indemnified Party recognizes all other items of income, gain, loss,
deduction or credit before recognizing any item arising from the incurrence or
payment of any Losses.



Refunds

. Any refunds or credits of Taxes plus any interest received with respect
thereto from any tax authority with respect to the Company or any Subsidiary for
any Pre-Closing Tax Period (including the portion of a Straddle Period that ends
on the Closing Date), including refunds or credits arising by reason of an
amended Tax Return filed after the Closing Date in accordance with Section 7.10
but not including
any refunds or credits that were treated as current assets in the determination
of Final Working Capital, and not including any such refunds or credits that
relate to the carryback by the Company or any of its Subsidiaries of a loss or
deduction from a taxable period that begins after the Closing Date to a
Pre-Closing Tax Period shall be for the account of the Seller and shall be paid
to the Seller by the Purchaser within fifteen (15) days after the receipt of
such refund or after the relevant Tax Return is filed in which the credit is
applied against the tax liability of the Purchaser or any of its Affiliates
(including, after the Closing, the Company and the Subsidiaries). Purchaser and
the Company shall be entitled to any refund of any and all Taxes of the Company
and its Subsidiaries for the portion of the Straddle Period that begins after
the Closing and taxable periods beginning after the Closing. The amount of any
refund for any Straddle Period shall be allocated between the pre-closing
Straddle Period and the post-closing Straddle Period using the principles
described in
Section 7.10(d)
of this Agreement.



Carrybacks

. Without the prior written consent of the Seller, which shall be in the sole
and absolute discretion of Seller, none of Purchaser, the Company, the
Subsidiaries or any other member of a tax group of which the Company is a member
shall carry back any net operating loss or other item or attribute from a
taxable period ending after the Closing to a Pre-Closing Period. Purchaser and
the Companies agree to reimburse Sellers for any reasonable costs connected
thereto.



Tax Election

. Seller shall make for the taxable year of Seller that includes the Closing
Date, a valid election described in Treasury Regulation Section
1.1502-36(d)(6)(i)(A) with respect to the stock of the Company and each of its
Subsidiaries that are members of the Seller's consolidated tax group to the full
extent necessary to completely prevent any attribute reduction for the Company
and each such Subsidiary,
provided, that,
Purchaser shall not take any position or action inconsistent with
Section 7.10(k)
and/or the representation in
Section 4.9(q)
, including on any tax return that Purchaser files or causes to be filed
pursuant to
Section 7.10
.



Conduct of Purchaser

. Prior to the beginning of the next taxable year (as determined for United
States federal income tax purposes) immediately following the Closing Date of
each Foreign Subsidiary, the Purchaser shall not (and shall procure that no
direct or indirect successor, transferee or assignee of the Purchaser shall not)
with respect to the Foreign Subsidiaries, and shall not permit any Foreign
Subsidiary to, enter into any transaction or take any action outside the
ordinary course of the Foreign Subsidiary's business other than the Purchaser's
financing of the acquisition of such Foreign Subsidiary and the Tax results
arising from such financing, without the consent of Seller, such consent not to
be unreasonably withheld. Without limiting the generality of the foregoing,
prior to the beginning of the next taxable year (as determined for United States
federal income tax purposes) immediately following the Closing Date of each
Foreign Subsidiary the Purchaser shall not, and shall not permit the Foreign
Subsidiaries to, in each case, outside the ordinary course of business (a) enter
into any transaction or take any action that would result in an increase in the
amount of earnings and profits of a Foreign Subsidiary attributable under
Section 1248 of the Code to stock of a Foreign Subsidiary sold by Seller
hereunder other than earnings and profits arising in the ordinary course of
business of the Foreign Subsidiaries, (b) enter into any transaction or take any
action (other than the Purchaser's financing of the acquisition of the Foreign
Subsidiaries) that otherwise would result in the diminution of the foreign tax
credits that, absent any such transaction, may be claimed by the Seller or any
of its Affiliates in respect of their U.S. federal income Tax liability,
including (i) declaring or paying any dividend, or entering into any transaction
or taking any action that would be considered for U.S. federal income Tax
purposes to constitute the declaration or payment of a dividend by any Foreign
Subsidiary, including pursuant to Section 304 of the Code, (ii) any transaction
that would give rise to any Foreign Subsidiary holding "United States property"
within the meaning of Section 956 of the Code, (iii) any loss carryback or loss
surrender or other action not in the ordinary course of business that would
reduce the amount of creditable Taxes paid or deemed paid by any Foreign
Subsidiary for any such period, or (iv) making an election under Treasury
Regulation Section 301.7701-3 with respect to any Foreign Subsidiary that is
effective prior to beginning of the Foreign Subsidiary's next taxable year (as
determined for United States federal income tax purposes), or (c) any
transaction that would give rise to subpart F income, within the meaning of
Section 952(a) of the Code.



Inter-company Accounts. The pre-Closing accounts receivable and accounts payable
between the Company or a Subsidiary, on the one hand, and the Seller or a
subsidiary thereof (other than the Company or a Subsidiary), on the other hand,
shall be paid, capitalized, settled and/or terminated, as applicable, at or
prior to the end of business on the Closing Date and prior to the Closing.

Preservation of Business

. Prior to the Closing, the Seller will use its reasonable efforts to cause the
Company and each of the Subsidiaries to keep its business and properties
substantially intact, including its present operations, physical facilities,
working conditions, insurance policies, and relationships with lessors,
licensors, suppliers, customers, and employees.



Notice of Developments

. Prior to the Closing, each party will give prompt written notice to the other
of any material adverse development in any fact respecting which a
representation or warranty has been made by it in this Agreement. No disclosure
by any party pursuant to this
Section 7.13
, however, shall be deemed to amend or supplement the Schedules or to prevent or
cure any misrepresentation, breach of warranty, or breach of covenant.



Exclusivity

. Unless and until this Agreement shall be terminated, the Seller will not (and
will not cause or permit the Company or any of the Subsidiaries to) (i) solicit,
initiate, or encourage the submission of any proposal or offer from any Person
relating to the acquisition of any capital stock or other voting securities, or
any substantial portion of the assets, of the Company or any of the Subsidiaries
(including any acquisition structured as a merger, consolidation, or share
exchange) or (ii) participate in any discussions or negotiations regarding,
furnish any information with respect to, assist or participate in, or facilitate
in any other manner any effort or attempt by any Person to do or seek any of the
foregoing. Neither the Seller nor the Subsidiary Seller will vote the Shares in
favor of any such acquisition. The Seller will provide the Purchaser with prompt
written notice if any Person makes any proposal, offer, inquiry, or contact with
respect to any of the foregoing.



Title Insurance

. The Seller will cause the Company and each of the Subsidiaries to assist
Purchaser (including execution of affidavits or assurances reasonably requested
by the Company), but shall not be obligated to incur any expense, in obtaining
title commitments and title policies with respect to the Leased Real Property.
Seller shall cause the removal from title of any Liens or encumbrances placed
upon the Company's or its Subsidiaries' interest in the property or otherwise
caused by the Company or its Subsidiaries which are not Permitted Exceptions.



Post-Closing Further Assurances

. In case at any time after the Closing any further action is necessary or
desirable to carry out the purposes of this Agreement, each of the parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other party may request, all at the sole cost
and expense of the requesting party (unless the requesting party is entitled to
indemnification therefor herein). The Seller acknowledges and agrees that from
and after the Closing, Purchaser will be entitled to possession of all
documents, books, records (including Tax records), and agreements of the Company
and the Subsidiaries.



Transition

. Following the Closing, the Seller will not knowingly take any action that is
designed or intended to have the effect of discouraging any lessor, licensor,
customer, supplier, manufacturer or other business associate of the Company or
any of the Subsidiaries from maintaining the same business relationships with
the Company and the Subsidiaries after the Closing as it maintained with the
Company and the Subsidiaries prior to the Closing. The Seller will refer all
customer inquiries relating to the businesses of the Company and the
Subsidiaries to Purchaser from and after the Closing.



Confidentiality

. Following the Closing, the Seller will treat and hold as such all of the
Confidential Information (as defined in the Confidentiality Agreement), refrain
from using any of the Confidential Information except in connection with this
Agreement (or as required to be disclosed to taxing authorities in connection
with the payment of taxes or as required on the advice of counsel to be
disclosed in filings made with the Securities & Exchange Commission and similar
Authorities) and any post closing agreement between the Purchaser and its
Affiliates, on the one hand, and the Seller and its Affiliates on the other
hand, and deliver promptly to Purchaser or destroy, at the request and option of
Purchaser, all tangible embodiments (and all copies) of the Confidential
Information which are in its possession, except for copies of such Confidential
Information and such other information as may be required to be retained in
connection with the payment of Taxes or the preparation of filings with the
Securities & Exchange Commission or similar Authorities. In the event that the
Seller is requested or required pursuant to written or oral question or request
for information or documents in any legal proceeding, interrogatory, subpoena,
civil investigative demand, or similar process to disclose any Confidential
Information, the Seller will notify Purchaser promptly of the request or
requirement so that Purchaser may seek an appropriate protective order or waive
compliance with the provisions of this section. If, in the absence of a
protective order or the receipt of a waiver hereunder, the Seller is, on the
advice of counsel, required to disclose any Confidential Information to any
tribunal or else stand liable for contempt, the Seller may disclose the
Confidential Information to the tribunal; provided, however, that the Seller
shall use good faith efforts to obtain, at the expense and reasonable request of
Purchaser, an order or other assurance that confidential treatment will be
accorded to such portion of the Confidential Information required to be
disclosed.



Non-Solicitation and Employment

.



During the period from the date hereof through the earlier of the date that is
two years following (i) the Closing and (ii) the termination of this Agreement
pursuant to Section 3.3, the Seller shall not directly or indirectly, through
any Affiliate or otherwise, solicit the employment of or employ or retain, as an
employee, consultant or otherwise, any employee of the Purchaser or its
Affiliates who is a management or key employee (including any spa general
manager or employee at the director level or above) of the Company or any
Subsidiary as of the date hereof or at any time during such period (provided
that the hiring of such employees through the use of general solicitations
through any general advertisements in newspapers and/or other media of general
circulation (including advertisements posted on the Internet) that is not
targeted specifically at the employees of the Company or its Subsidiaries shall
be deemed not to violate the foregoing provisions). From the date hereof through
the Closing, Seller will not transfer any Company (or Subsidiary of the Company)
personnel to any other division of Seller without written consent of Purchaser.
It is understood and agreed that the employees of the Seller and its Affiliates
(other than the Company) currently provide services to the Company and its
Subsidiaries and nothing contained herein shall require that such employees
continue to provide services to the Company and its Subsidiaries.

During the period from the date hereof through the earlier of the date that is
two years following (i) the Closing and (ii) the termination of this Agreement
pursuant to Section 3.3, the Purchaser shall not directly or indirectly, through
any Affiliate or otherwise, solicit the employment of or employ or retain, as an
employee, consultant or otherwise, any employee of the Seller or any of its
subsidiaries who is a management or key employee (including any spa general
manager, hotel general manager or employee at the director level or above) of
the Seller or any Subsidiary as of the date hereof or at any time during such
period (provided that the hiring of such employees through the use of general
solicitations through any general advertisements in newspapers and/or other
media of general circulation (including advertisements posted on the Internet)
that is not targeted specifically at the employees of the Seller or its
Subsidiaries shall be deemed not to violate the foregoing provisions).

Financial Capability

. At the Closing, Purchaser (a) will have sufficient internal funds (without
giving effect to any unfunded financing regardless of whether any such financing
is committed) available to pay the Purchase Price and any expenses incurred by
Purchaser in connection with the transactions contemplated by this Agreement and
(b) will have the resources and capabilities (financial or otherwise) to perform
its obligations hereunder and under the Purchaser Documents.



Releases

. The Seller shall execute at or prior to the Closing a general release (the "
General Release
") in the form attached hereto as
Exhibit 7.21
.



Receivables

. Following the Closing, in the event Purchaser fails to collect any receivables
of the Company or its Subsidiaries within 120 days of the date recognizable
under GAAP, Seller shall reimburse Purchaser for the amount of each such
uncollected receivable within 15 days of written notice thereof, and upon such
reimbursement, Purchaser shall assign such uncollected receivable to Seller.



Multiemployer Plan

. Seller shall promptly submit a written request to the New York Hotel Trades
Council and Hotel Association of New York City Pension Fund ("Multiemployer
Fund") for an estimate of withdrawal liability assuming a complete withdrawal as
of the Closing Date by the Company and for purposes of such calculation that
only the contributions made by the Company and not by members of its controlled
group (as determined by Sections 414(b) and (c) of the Code) are taken into
account.  In the event that the amount of such complete withdrawal liability
exceeds $500,000.00 and the Company incurs a partial or complete withdrawal
liability to such Multiemployer Fund at any time following the Closing, Seller
shall promptly reimburse Purchaser for the amount of such withdrawal liability
to the extent attributable to the amount of complete withdrawal liability in
excess of $500,000.00 as of the Closing Date.  Purchaser shall promptly notify
the Seller of any partial or complete withdrawal of the Company from the
Multiemployer Fund for which the Purchaser may seek reimbursement from the
Seller, and Purchaser and Seller shall reasonably cooperate with each other with
respect to the assessment and collection of withdrawal liability by such
Multiemployer Fund.





CONDITIONS TO CLOSING

Conditions Precedent to Obligation of the Purchaser. The obligation of the
Purchaser to consummate the transactions contemplated by this Agreement is
subject to the fulfillment, on or prior to the Closing Date, of each of the
following conditions (any or all of which may be waived by the Purchaser in
whole or in part to the extent permitted by applicable Law if Purchaser executes
a written statement to that effect with respect to the condition so waived or
shall be deemed to be so waived upon a Closing):

the representations and warranties of the Seller set forth in this Agreement
shall be true and correct at and as of the Closing Date (other than such
representations and warranties that relate to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date), except to the extent the failure of such representations and warranties
to be so true and correct has not had a Material Adverse Effect, and the
Purchaser shall have received a certificate signed by an authorized officer of
the Seller, dated the Closing Date, to the foregoing effect;

the Company, the Seller and the Subsidiary Seller shall have performed and
complied in all material respects with all obligations and agreements required
by this Agreement to be performed or complied with by them on or prior to the
Closing Date, and the Purchaser shall have received a certificate signed by an
authorized officer of the Seller, dated the Closing Date, to the foregoing
effect;

the Seller, the Subsidiary Seller and the Company shall have obtained all
consents and waivers set forth on Schedule 8.1(c) hereof that are required to be
obtained by, and, in form reasonably satisfactory to, the Purchaser, with
respect to the transactions contemplated by this Agreement;

there shall not have been or occurred any Material Adverse Effect since the date
of this Agreement;

the waiting period applicable to the transactions contemplated by this Agreement
under the HSR Act shall have expired or early termination shall have been
granted;

no action, suit, or proceeding shall be extant or pending before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction wherein an unfavorable injunction, judgment, order, decree, ruling,
or charge would (A) prevent consummation of any of the transactions contemplated
by this Agreement, (B) cause any of the transactions contemplated by this
Agreement to be rescinded following consummation, (C) affect adversely the right
of the Purchaser to own the Shares and to control the Company and the
Subsidiaries, or (D) affect adversely the right of the Company or any of the
Subsidiaries to own its assets and to operate its businesses (and no such
injunction, judgment, order, decree, ruling, or charge shall be in effect);

Purchaser shall have received from counsel to Seller an opinion in form and
substance as set forth in Exhibit 8.1(g) attached hereto, addressed to Purchaser
and on which Purchaser's lenders shall be entitled to rely and dated as of the
Closing Date;

the Seller shall have delivered a certificate of the Secretary or Assistant
Secretary of the Seller, dated as of the Closing Date, certifying as to (i) the
incumbency of officers of the Seller, the Company and the Subsidiary Seller
executing documents executed and delivered in connection herewith, (ii) the
copies of the Company's and each Subsidiary's formation documents and operating
documents, each as in effect from the date of this Agreement until the Closing
Date, (iii) any resolutions of the authorizing body of the Seller, the Company
and each Subsidiary authorizing this Agreement and the transactions contemplated
thereby, and (iv) a certificate of good standing of the Seller, the Company and
each Subsidiary issued on or before the Closing Date by the jurisdiction of such
Person's organization;

the General Release shall be in full force and effect;

the Company and the Subsidiaries shall have delivered notice of the assignment
(in a form approved by Purchaser) of each of the Real Property Leases to the
landlord thereunder if and as required by the Real Property Leases as set forth
in Schedule 4.5(a), and shall have obtained and delivered to Purchaser a written
consent for the assignment of each of the Real Property Leases if and as
required by the Real Property Leases as set forth in Schedule 4.5(a) (the "Lease
Consents");

all Liens with respect to the matters described in Schedule 4.4 and any other
Liens (other than Permitted Exceptions and Liens which secure indebtedness in
the aggregate not to exceed $250,000) shall be released; and

there shall not be pending any foreclosure or bankruptcy proceedings with
respect to any property located in New York City at which the Company or its
Subsidiaries leases and operates a spa.

Conditions Precedent to Obligation of the Seller. The obligation of the Seller
to consummate the transactions contemplated by this Agreement are subject to the
fulfillment, at the Closing Date, of each of the following conditions (any or
all of which may be waived by the Seller in whole or in part to the extent
permitted by applicable Law if Seller executes a written statement to that
effect with respect to the condition so waived or shall be deemed to be so
waived upon a Closing):

the representations and warranties of the Purchaser set forth in this Agreement
shall be true and correct at and as of the Closing Date (other than such
representations and warranties that relate to an earlier date, in which case
such representations and warranties shall be true and correct as of such earlier
date), except to the extent the failure of such representations would not have a
material adverse effect on Purchaser's ability to consummate the transactions
contemplated hereby, and the Seller shall have received certificates signed by
authorized officers of each Purchaser, dated the Closing Date, to the foregoing
effect;

the Seller shall have received an executed general release from the Company and
its Subsidiaries in the form attached hereto as Exhibit 7.21;

the Seller shall have received pursuant to Section 2.3 the Purchase Price;

the Purchaser shall have performed and complied in all material respects with
all obligations and agreements required by this Agreement to be performed or
complied with by Purchaser on or prior to the Closing Date, and the Seller shall
have received certificates signed by authorized officers of each Purchaser,
dated the Closing Date, to the foregoing effect;

there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby; and

the waiting period applicable to the transactions contemplated by this Agreement
under the HSR Act shall have expired or early termination shall have been
granted.

Frustration of Closing Conditions. None of the Purchaser or the Seller may rely
on the failure of any condition set forth in Sections 8.1 or 8.2, as the case
may be, if such failure was primarily due to the failure of such party (or, in
the case of the Seller, a failure by the Company or the Subsidiary Seller) to
perform any of its obligations under this Agreement.



INDEMNIFICATION

Survival.

All representations and warranties contained in this Agreement shall survive the
consummation of the transactions contemplated by this Agreement but shall
terminate on (and no claim for a breach thereof may be brought after) the date
which is eighteen (18) months following of the Closing Date; provided, however,
that (i) the representations and warranties set forth in Sections 4.1(a), 4.2,
4.3, 4.14, 4.18, 5.1, 5.2, 5.3, 5.6, 6.1, 6.2, 6.6, 6.8 and 6.9 (collectively,
the "Specified Representations") shall survive the Closing until thirty (30)
days following the expiration of any applicable statute of limitations with
respect thereto, and (ii) the representations and warranties set forth in
Section 4.11(a) shall survive for a period of two (2) years following the
Closing Date.

All of the covenants or other agreements of the parties contained in this
Agreement shall survive until fully performed or fulfilled, unless and to the
extent only that non-compliance with such covenants or agreements is waived in
writing by the party entitled to such performance; provided, however, that no
claim for a breach of a covenant or other agreement set forth in this Agreement
that by its nature is required to be performed by or prior to Closing
("Pre-Closing Covenants") may be made or brought by any party hereto after nine
(9) months of the Closing Date.

To the extent a claim for indemnification is limited by Section 9.1(a) or
Section 9.1(b) above, any such claim not made in accordance with the
requirements of this Agreement on or prior to the applicable date provided in
Section 9.1(a) or 9.1(b) will be irrevocably and unconditionally released and
waived. Any obligation under this Agreement to indemnify in respect of Losses of
which any Purchaser Indemnified Party or Seller Indemnified Party has validly
given an indemnification claim notice in accordance with the requirements of
this Agreement on or prior to the applicable date provided in Section 9.1(a) or
9.1(b) shall continue solely with respect to the specific matters in such notice
and then only until the liability of the parties with respect thereto shall have
been determined and satisfied pursuant to this Article IX.

Indemnification by the Seller. Subject to the other provisions of this Article
IX, after the Closing the Seller hereby agrees to indemnify and hold the
Purchaser and its Affiliates, and their respective directors, officers,
successors and permitted assigns (collectively, the "Purchaser Indemnified
Parties") harmless from and against, and to reimburse or otherwise pay to
applicable Purchaser Indemnified Parties the amount of, any and all losses,
liabilities, claims, demands, judgments, damages, fines, suits, actions, costs
and expenses (including reasonable attorneys' fees) (individually, a "Loss" and,
collectively, "Losses") arising from or in connection with:

the failure of any of the representations or warranties made by the Seller (i)
in this Agreement, except with respect to the representations and warranties in
Section 4.9 (Taxes), the subject matter of which is addressed by Section
7.10(b), or (ii) in any certificate delivered pursuant to Section 8.1, to be
true and correct in all respects, and provided that the representations and
warranties set forth in Section 4.12(e) shall be deemed to exclude the words
"materially" and "material" for purposes of determining whether such
representation is true and correct in all respects under this Section 9.2(a);

the breach of any covenant or agreement of the Seller set forth in this
Agreement other than the covenants set forth in Section 7.10, the subject matter
of which is addressed by Section 7.10(b);

notwithstanding any qualifications or limitations on any representations,
warranties, covenants or agreements of Seller in this Agreement, any Seller
Assumed Liability; or

each of the matters set forth on Schedule 9.2(d).

Indemnification by Steiner Leisure. Subject to Sections 9.4 and 9.5 hereof,
Steiner Leisure hereby agrees to indemnify and hold the Seller and its
Affiliates, and their respective directors, officers, successors and permitted
assigns (collectively, the "Seller Indemnified Parties") harmless from and
against, and to reimburse or otherwise pay to the applicable Seller Indemnified
Party the amount of, any and all Losses arising from or in connection with:

the failure of any of the representations or warranties made by the Purchaser in
this Agreement, or in any certificate delivered pursuant to Section 8.2, to be
true and correct in all respects; or

the breach of any covenant of the Purchaser set forth in this Agreement;

the operations of the Company or the Subsidiaries from and after the Closing
(except to the extent otherwise covered in Section 9.2, i.e. a Seller Assumed
Liability); or

any payments required under any Seller Guarantees that are not replaced.

Indemnification Procedures.

A claim for indemnification for any matter not involving a third-party claim may
be asserted by notice to the party from whom indemnification is sought.

In the event that any Legal Proceedings shall be instituted, or that any claim
shall be asserted, by any third party in respect of which payment may be sought
under Sections 9.2 and 9.3 (regardless of the limitations set forth in Section
9.5) (an "Indemnification Claim"), the indemnified party shall promptly cause
written notice of the assertion of any Indemnification Claim of which it has
knowledge which is covered by this indemnity to be forwarded to the indemnifying
party, which notice shall describe in reasonable detail the facts giving rise to
the claim for indemnification and (if then known) the amount or the method of
computation of the amount of such claim, and a reference to the provision of
this Agreement upon which such claim is based. The failure of the indemnified
party to give reasonably prompt notice of any Indemnification Claim shall not
release, waive or otherwise affect the indemnifying party's obligations with
respect thereto except to the extent that the indemnifying party is prejudiced
as a result of such failure. The indemnifying party shall have the right, at its
sole option and expense, to be represented by counsel of its choice, which shall
be reasonably satisfactory to the indemnified party, and to defend against,
negotiate, settle or otherwise deal with any Indemnification Claim which relates
to any Losses indemnified against by it hereunder; provided that (i) it shall
within 20 days (or sooner, if the nature of the Indemnification Claim so
requires) notify the indemnified party of its intent to do so, (ii) it shall
certify to the indemnified party in writing that, if such Indemnification Claim
were resolved in the favor of such third-party claimant, indemnified party would
be entitled to be indemnified from and against any Losses with respect thereto,
and (iii) at all times it acts reasonably and diligently in undertaking such
defense; provided further that if the Seller is the indemnifying party that
defends against, negotiates, settles or otherwise deals with such
Indemnification Claim, the attorneys' fees and other Losses incurred by the
Seller in connection with such defense, negotiation, settlement or other
dealings shall reduce (by the amount thereof) the amount recoverable under the
Cap by Purchaser Indemnified Parties. If the indemnifying party elects not to
defend against, negotiate, settle or otherwise deal with any Indemnification
Claim which relates to any Losses indemnified against hereunder, the indemnified
party may defend against such Indemnification Claim with counsel reasonably
acceptable to the indemnified party. If the indemnifying party shall assume the
defense of any Indemnification Claim, the indemnified party may participate, at
its own expense, in the defense of such Indemnification Claim; provided,
however, that such indemnified party shall be entitled to participate in any
such defense with separate counsel at the expense of the indemnifying party if,
(i) so requested by the indemnifying party to participate or (ii) in the
reasonable opinion of counsel to the indemnified party, a conflict of interests
exists between the indemnified party and the indemnifying party with respect to
the matter such that separate representation is reasonably necessary; and
provided, further, that the indemnifying party shall not be required to pay for
more than one such counsel (plus any appropriate local counsel) for all
indemnified parties in connection with any Indemnification Claim. The parties
hereto agree to cooperate fully with each other in connection with the defense,
negotiation or settlement of any such Indemnification Claim. If the indemnifying
party assumes the defense of such claim in accordance herewith: (i) the
indemnified party may retain separate co-counsel at its sole cost and expense
and participate in the defense of such Indemnification Claim, provided that the
indemnifying party shall control the investigation, defense and settlement
thereof, (ii) the indemnified party shall not file any papers or consent to the
entry of any judgment or enter into any settlement with respect to such
Indemnification Claim without the prior written consent of the indemnifying
party, and (iii) the indemnifying party shall not consent to the entry of any
judgment or enter into any settlement with respect to such Indemnification Claim
without the prior written consent of the indemnified party unless (x) the
judgment or settlement provides solely for the payment of money, (y) the
indemnifying party makes such payment and (z) the indemnified party receives an
unconditional release with respect to such Indemnification Claim.
Notwithstanding the foregoing, this Section 9.4 shall not apply to claims for
Taxes, which shall be governed by Section 7.10(f).

After any final decision, judgment or award shall have been rendered by a
Governmental Body of competent jurisdiction and the expiration of the time in
which to appeal therefrom, or a settlement shall have been consummated, or the
indemnified party and the indemnifying party shall have arrived at a mutually
binding agreement with respect to an Indemnification Claim hereunder, the
indemnified party shall forward to the indemnifying party notice of any sums due
and owing by the indemnifying party pursuant to this Agreement with respect to
such matter.

Certain Limitations on Indemnification.

Notwithstanding any provision of this Article IX to the contrary, neither the
Seller nor the Purchaser shall have any indemnification obligations for Losses
under Section 9.2(a) or Section 9.3(a):

for any individual item, or group of items arising out of the same event, where
the Loss relating thereto is less than $50,000 (the "Sub-Basket"); provided that
the Sub-Basket shall be inapplicable with respect to any claim for breach of any
representation or warranty set forth herein in the event such representation or
warranty is qualified by the word or words "knowledge," "material," "in all
material respects," "material adverse effect," "Material Adverse Effect," or any
similar qualifying language; and

in respect of each individual item, or group of items arising out of the same
event, where the Loss relating thereto is equal to or greater than the
Sub-Basket (to the extent the Sub-Basket is applicable), unless the aggregate
amount of all such Losses exceeds $750,000 (the "Basket"), and then only to the
extent of such excess.

Notwithstanding the foregoing, the limitations set forth in this Section 9.5(a)
shall not apply to (i) Losses arising from any breach or inaccuracy of the
Specified Representations, (ii) Section 4.10(f) (except to the extent set forth
in Schedule 4.10(f)), (iii) Section 4.10(b) (other than with respect to clause
(v) thereof), (c), (d), (e) and (g) (with respect to any representations
regarding Real Property Leases for which Estoppel Certificates are not obtained
within 45 days of the Closing), (iv) Section 4.10(l) (with respect to any Real
Property Leases for which there is no Non-Disturbance Agreement in place as of
the Closing) or (v) Section 4.25.

In no event shall the aggregate indemnification to be paid by the Seller under
Section 9.2(a) exceed an amount equal to $10 million (the "Cap"), provided,
however, that the Cap shall not apply to or limit (i) the Seller's
responsibilities for any such Losses based upon, attributable to or resulting
from the failure of the Specified Representations to be true and correct, or
(ii) the Seller's obligation to indemnify the Purchaser Indemnified Parties
under Section 7.10(b).

Steiner US shall take, and shall cause its Affiliates to take, all reasonable
steps to mitigate any Loss upon becoming aware of any event which would
reasonably be expected to, or does, give rise thereto.

The amount of any Losses for which indemnification is provided under this
Article IX and Section 7.10 shall be net of any amounts actually recovered by
the indemnified party under insurance policies or otherwise with respect to such
Losses (net of any expenses incurred in connection with such recovery). In the
event and to the extent any Loss is covered by insurance, the parties agree to
notify their respective insurance carriers of the existence of such Loss, but
shall not be under any obligation to prosecute such claim.

Notwithstanding anything to the contrary in this Agreement, none of the
limitations on indemnification obligations set forth hereby shall apply to
claims based on fraud or intentional breaches.

No Purchaser Indemnified Party shall be entitled to indemnification pursuant to
Section 9.2(a) with respect to any matter (i) that is taken into account in the
calculation of any adjustment to the Purchase Price pursuant to Section 2.4 or
(ii) of which a Purchaser Indemnified Party had waived in writing prior to the
Closing.

Tax Treatment of Indemnity Payments. Steiner US and the Seller agree to treat
any indemnity payment made pursuant to Section 7.10(b) or this Article IX as an
adjustment to the Purchase Price for federal, state, local and foreign income
tax purposes.

Exclusive Remedy. From and after the Closing, except in the event of fraud
(i.e., an intentional misrepresentation or omission of a material fact stated
by, or omitted to be stated by, a party that is made or omitted with the intent
to defraud), the sole and exclusive remedy for any breach or failure to be true
and correct, or alleged breach or failure to be true and correct, of any
representation or warranty in this Agreement or certificate delivered pursuant
hereto, or any breach or alleged breach of any covenant or agreement in this
Agreement, shall be indemnification in accordance with Article VII or this
Article IX. In furtherance of the foregoing, the parties hereby waive, from and
after the Closing, to the fullest extent permitted by applicable Law, any and
all other rights, claims and causes of action (including rights of contribution,
if any) known or unknown, foreseen or unforeseen, which exist or may arise in
the future, that it may have against the Seller or the Purchaser, as the case
may be, arising under or based upon any Law (including common law) and relating
to this Agreement. Notwithstanding the foregoing, this Section shall not (a)
operate to limit the rights of the parties (i) to seek equitable remedies
(including specific performance or injunctive relief) or (ii) under the
Post-Closing Agreements or Backstop Documents or (b) interfere with or impede
the operation of the provisions of (i) Section 2.4 providing for the resolution
of certain disputes relating to the Purchase Price between the parties and/or by
the Independent Accountant or (ii) Section 7.10 providing for the resolution of
certain disputes relating to Taxes by an independent accounting firm. Nothing
contained herein will be deemed to require any party to pursue any particular
claim for indemnification and the parties may pursue one or more claims for
indemnification with respect to the same matter independently.



MISCELLANEOUS

Payment of Sales, Use or Similar Taxes. All sales, use, transfer, intangible,
recordation, documentary stamp or similar non-income Taxes or charges, of any
nature whatsoever (together, "Transfer Taxes"), applicable to, or resulting
from, the transactions contemplated by this Agreement shall be borne equally by
the Seller and Purchaser, provided that the Purchaser shall be responsible for
all such Transfer Taxes attributable to the sale of the Foreign Subsidiaries
hereunder.

Expenses. Except as otherwise provided in this Agreement, each of the Seller and
the Purchaser shall bear its own expenses incurred in connection with the
negotiation and execution of this Agreement and each other agreement, document
and instrument contemplated by this Agreement and the consummation of the
transactions contemplated hereby and thereby.

Entire Agreement; Amendments and Waivers. This Agreement, (including the
schedules and exhibits hereto) the Post-Closing Agreements and the
Confidentiality Agreement represent the entire understanding and agreement
between the parties hereto with respect to the subject matter hereof. This
Agreement can be amended, supplemented or changed, and any provision hereof can
be waived, only by written instrument making specific reference to this
Agreement signed by the party against whom enforcement of any such amendment,
supplement, modification or waiver is sought. The waiver by any party hereto of
a breach of any provision of this Agreement shall not operate or be construed as
a waiver of any other or subsequent breach. No failure on the part of any party
to exercise, and no delay in exercising, any right, power or remedy hereunder
shall operate as a waiver thereof, nor shall any single or partial exercise of
such right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy.

Notices. All notices and other communications under this Agreement shall be in
writing and shall be deemed given (i) when delivered personally by hand (with
written confirmation of receipt), (ii) when sent by facsimile (with written
confirmation of transmission) or (iii) one business day following the day sent
by overnight courier (with written confirmation of receipt), in each case at the
following addresses and facsimile numbers (or to such other address or facsimile
number as a party may have specified by notice given to the other party pursuant
to this provision):

If to the Purchaser (and, following the Closing, to the Company or Bliss LLC),
to:

Steiner Leisure Limited

c/o Steiner Management Services, LLC

770 South Dixie Highway

Coral Gables, Fl 33146

Facsimile: 305-661-3248

Attention: Robert C. Boehm

With a copy (which shall not constitute notice) to:

Akerman Senterfitt

1 S.E. 3rd Avenue, 25th Floor

Miami, FL  33131-1714

Facsimile: 305-374-5600
Attention: Scott Wasserman and Jonathan Awner

If to the Seller (and, prior to the Closing, to the Company or Bliss LLC), to:

Starwood Hotels & Resorts Worldwide, Inc.

1111 Westchester Avenue

White Plains, New York 10604

Facsimile: (914) 640-8260
Attention: General Counsel

With a copy (which shall not constitute notice) to:

Starwood Hotels & Resorts Worldwide, Inc.

1111 Westchester Avenue

White Plains, New York 10604

Facsimile: (914) 640-6250
Attention: Michael Dojlidko and Laura Mutterperl

Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any law, all other terms or
provisions of this Agreement shall nevertheless remain in full force and effect
so long as the economic or legal substance of the transactions contemplated
hereby is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal, or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby are consummated as originally contemplated to the greatest extent
possible.

Binding Effect; No Third-Party Beneficiaries; Assignment. This Agreement shall
be binding upon and inure to the benefit of the parties and their respective
successors and permitted assigns. Nothing in this Agreement shall create or be
deemed to create any third party beneficiary rights in any Person not a party to
this Agreement except as provided below. No assignment of this Agreement or of
any rights or obligations hereunder may be made by either the Seller or the
Purchaser, directly or indirectly (by operation of law or otherwise), without
the prior written consent of the other parties hereto and any attempted
assignment without the required consents shall be void; provided, however, that
notwithstanding the foregoing, the Purchaser may assign this Agreement and any
or all rights or obligations hereunder (including, without limitation, the
Purchaser's rights to purchase the Shares and the Purchaser's rights to seek
indemnification hereunder) to one or more Subsidiaries of the Purchaser without
the consent of the Seller, provided further that upon such assignment, the
Purchaser guarantees all of its obligations hereunder. No assignment of any
obligations hereunder shall relieve the parties hereto of any such obligations.
Upon any such permitted assignment by the Purchaser, the references in this
Agreement to Purchaser shall also apply to any such assignee unless the context
otherwise requires.

Counterparts. This Agreement may be executed in one or more counterparts, each
of which will be deemed to be an original copy of this Agreement and all of
which, when taken together, will be deemed to constitute one and the same
agreement.

GOVERNING LAW; SUBMISSION TO JURISDICTION; CONSENT TO SERVICE OF PROCESS; WAIVER
OF JURY TRIAL.

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE
WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE THAT WOULD
REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

EACH OF THE PARTIES:

SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY FEDERAL OR STATE COURT LOCATED
WITHIN THE BOROUGH OF MANHATTAN OF THE CITY, COUNTY AND STATE OF NEW YORK OVER
ANY DISPUTE ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY, AND AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
DISPUTE OR ANY SUIT, ACTION PROCEEDING RELATED THERETO MAY BE HEARD AND
DETERMINED IN SUCH COURTS;

WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION WHICH
SUCH PARTY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH DISPUTE
BROUGHT IN SUCH COURT OR ANY DEFENSE OF INCONVENIENT FORUM FOR THE MAINTENANCE
OF SUCH DISPUTE;

AGREES THAT A JUDGMENT IN ANY SUCH DISPUTE MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW;

IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT; AND

CONSENTS TO PROCESS BEING SERVED BY ANY PARTY TO THIS AGREEMENT IN ANY SUIT,
ACTION OR PROCEEDING BY THE DELIVERY OF A COPY THEREOF IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 10.4.

[Signature Page Follows]



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective authorized officers, as of the date first written above.

STEINER LEISURE LIMITED

 

By: /s/ Leonard Fluxman

Name: Leonard Fluxman

Title: President and CEO

 

 

STEINER U.S. HOLDINGS, INC.

 

By: /s/ Leonard Fluxman

Name: Leonard Fluxman

Title: President and CEO

 

 

STEINER UK LIMITED

 

By: /s/ Leonard Fluxman

Name: Leonard Fluxman

Title: Director

 

 

MANDARA SPA ASIA LIMITED

 

By: /s/ Leonard Fluxman

Name: Leonard Fluxman

Title: Chairman

 

 

STARWOOD HOTELS & RESORTS WORLDWIDE, INC.

 

By: /s/ Vasant M. Prabhu

Name: Vasant M. Prabhu

Title: EVP -- CFO

 

 

BLISS WORLD HOLDINGS INC.

 

By: /s/ Vasant M. Prabhu

Name: Vasant M. Prabhu

Title: Vice President and Treasurer

 

 

BLISS WORLD LLC

 

By: /s/ Vasant M. Prabhu

Name: Vasant M. Prabhu

Title: Vice President and Treasurer